13‐3619‐cv; 13‐3782‐cv 
      In re September 11 Litigation 
       
 1                                     UNITED STATES COURT OF APPEALS 
 2                                         FOR THE SECOND CIRCUIT 
 3                                                       
 4                                              August Term 2014 
 5     
 6                    (Argued: January 14, 2015              Decided: September 17, 2015) 
 7                                                         
 8                                           Nos. 13‐3619‐cv, 13‐3782‐cv 
 9                                                         
10                                     –––––––––––––––––––––––––––––––––––– 
11     
12                            IN RE SEPTEMBER 11 LITIGATION: 
13                                              
14    WORLD TRADE CENTER PROPERTIES LLC, 1 WORLD TRADE CENTER L.L.C., 3 WORLD 
15             TRADE CENTER L.L.C., 7 WORLD TRADE CENTER COMPANY, L.P. 
16                                              
17                                  Plaintiffs‐Appellants, 
18                                              
19    WORLD TRADE FARMERS MARKET, INC., ADEM ARICI, LAUREN PETERS, OMER IPEK, 
20    MAYORE ESTATES, L.L.C., 80 LAFAYETTE ASSOCIATES, L.L.C., SERKO & SIMON, LLP, 
21           CERTAIN UNDERWRITERS AT LLOYD’S COMPRISING SYNDICATES NO. 
22      33,1003,2003,1208,1243,0376, GREAT LAKES REINSURANCE (UK) PLC, BARCLEY 
23     DWYER CO., INC., KAROON CAPITAL MANAGEMENT, INC., N.S. WINDOWS, LLC, 
24      TOWER COMPUTER SERVICES, INC., WALL STREET REALTY CAPITAL, INC., MVN 
25     ASSOCIATES, INC., MARSHA VAN NAME, FLOYD VAN NAME, DANIEL D’AQUILA, 
26           KOUDIS INTERNATIONAL, INC., AMERICAN ALTERNATIVE INSURANCE 
27     CORPORATION, THE PRINCETON EXCESS & SURPLUS LINES INSURANCE COMPANY, 
28        CERTAIN UNDERWRITERS AT LLOYD’S LONDON AS MEMBERS OF SYNDICATES 
29    NUMBERED 1212, 1241, 79, 506, AND 2791, QBE INTERNATIONAL INSURANCE LTD., 
30      INDUSTRIAL RISK INSURERS, ALLIANZ GLOBAL RISKS US INSURANCE COMPANY, 
31     ALLIANZ INSURANCE COMPANY OF CANADA, ALLIANZ SUISSE VERSICHERUNGS‐
32     GESELLSCHAFT, ALLIANZ VERSICHERUNGS‐AKTIENGESELLSCHAFT, ASSURANCES 
33      GENERALES DE FRANCE, ASSURANCES GENERALES DE FRANCI IART, FIREMAN’S 
34      FUND INSURANCE COMPANY, WOBURN INSURANCE, LTD., GREATER NEW YORK 

                                                        1 
       
 1      MUTUAL INSURANCE COMPANY, INSURANCE COMPANY OF GREATER NEW YORK, 
 2     MUNICH‐AMERICAN RISK PARTNERS, UNDERWRITERS AT LLOYD’S, SUBSCRIBING TO 
 3     SYNDICATE NO. 1225, AS SUBROGEES OF SILVERSTEIN PROPERTIES, INC., AMERICAN 
 4     RE‐INSURANCE COMPANY, AXA ART INSURANCE CORPORATION, AXA CESSIONS, 
 5     AXA CORPORATE SOLUTIONS ASSURANCE, AXA CORPORATE SOLUTIONS SERVICES 
 6    UK, LTD., AXA CORPORATE SOLUTIONS ASSURANCE CANADIAN BRANCH, AXA RE, 
 7     AXA RE MADEIRA BRANCH, AXA RE ASIA PACIFIC PTE. LTD., AXA REINSURANCE 
 8      UK, PLC, AXA VERISCHERUNG AG, AXA CORPORATE SOLUTIONS, COMPAGNIE 
 9        GENERALE DE REASSURANCE DE MONTE CARLO, SPS REASSURANCE, AEGIS 
10     INSURANCE SERVICES, INC., LIBERTY INSURANCE UNDERWRITERS, INC., NATIONAL 
11       UNION INSURANCE COMPANY OF PITTSBURGH, NUCLEAR ELECTRIC INSURANCE 
12      LIMITED, CERTAIN UNDERWRITERS AT LLOYDS, (SYNDICATES 1225 AND 1511), AS 
13    SUBROGOR OF CONSOLIDATED EDISON COMPANY OF NEW YORK, INC., MUENCHENER 
14       RUECKVERSICHERUNGS‐GESELLSCHAFT, MUNICH REINSURANCE COMPANY UK 
15     GENERAL BRANCH, AXA CORPORATE SOLUTIONS ASSURANCE UK BRANCH, AXA 
16      CORPORATE SOLUTIONS REINSURANCE COMPANY, AXA GLOBAL RISKS UK, LTD., 
17        AXA RE CANADIAN BRANCH, CO2E.COM, LLC, CANTOR FITZGERALD & CO., 
18      CANTOR FITZGERALD ASSOCIATES, L.P., CANTOR FITZGERALD BROKERAGE, L.P., 
19       CANTOR FITZGERALD EUROPE, CANTOR FITZGERALD INTERNATIONAL, CANTOR 
20      FITZGERALD PARTNERS, CANTOR FITZGERALD SECURITIES, CANTOR FITZGERALD 
21          L.P., CANTOR INDEX LIMITED, ESPEED, INC., TRADESPARK, L.P., ESPEED 
22     GOVERNMENT SECURITIES, INC., ESPEED SECURITIES, INC., CONSOLIDATED EDISON 
23      COMPANY OF NEW YORK, INC., 2 WORLD TRADE CENTER LLC, 4 WORLD TRADE 
24           CENTER LLC, MARY BAVIS, MICHAEL KEATING, GARY MICHAEL LOW, 
25                                             
26                                       Plaintiffs, 
27                                             
28                                          ‐v.‐ 
29                                             
30       AMERICAN AIRLINES, INC., AMR CORPORATION, UNITED AIRLINES, INC., UAL 
31     CORPORATION, MASSACHUSETTS PORT AUTHORITY, CONTINENTAL AIRLINES, INC., 
32      COLGAN AIR, INC., US AIRWAYS GROUP, INC., HUNTLEIGH USA CORPORATION, 
33        GLOBE AVIATION SERVICES CORPORATION, BURNS INTERNATIONAL SECURITY 
34         SERVICES CORPORATION, BURNS INTERNATIONAL SERVICES CORPORATION, 
35                  PINKERTON’S INC., SECURITAS A.B., US AIRWAYS, INC., 
36                                             


                                           2 
       
 1                                       Defendants‐Appellees, 
 2                                                   
 3         EMERY ROTH & PARTNERS L.L.C., EMERY ROTH & SONS, P.C., GLOBE AIRPORT 
 4       SECURITY SERVICES, INC., HUNTLEIGH USA CORPORATION, LESLIE E. ROBERTSON 
 5         ASSOCIATES, R.L.L.P., MINORU YAMASAKI ASSOCIATES, INC., SKILLING WARD 
 6        MAGNUSSON BARKSHIRE INC., TISHMAN REALTY & CONSTRUCTION COMPANY, 
 7      COLGAN AIRWAYS CORPORATION, SILVERSTEIN PROPERTIES, INC., 7 WORLD TRADE 
 8        COMPANY, L.P., CITIGROUP INC., CITIGROUP GLOBAL MARKETS HOLDINGS INC., 
 9         SALOMON SMITH BARNEY HOLDING, INC., SALOMON INC., SWANKE HAYDEN 
10          CONNELL ARCHITECTS, AMBASSADOR CONSTRUCTION CO., INC., COSENTINI 
11      ASSOCIATES INC., CANTOR SEINUK GROUP, P.C., H.O. PENN MACHINERY CO., INC., 
12       KABACK ENTERPRISES, PREFERRED UTILITIES MANUFACTURING CORP., ELECTRIC 
13      POWER SYSTEMS, INC., AMERICAN POWER TECHNOLOGIES, INC., G.C. ENGINEERING 
14         & ASSOCIATES, P.C., TISHMAN CONSTRUCTION CORPORATION, FIRECOM INC., 
15       GRACE CONSTRUCTION PRODUCTS, FIBERLOCK TECHNOLOGIES, INC., ROSEWACH 
16      TANK CO., INC., ALL FIRE SYSTEMS, INC., SYSKA HENNESSY GROUP, INC., SKIDMORE 
17       OWINGS AND MERRILL, L.L.P., FLACK & KURTZ, INC., ABCO PEERLESS SPRINKLER 
18    CORPORATION, AMEC, PLC, OFFICE OF IRWIN G. CANTOR, P.C., SECURITY SERVICES, 
19          INC., CENTRIFUGAL ASSOCIATES, INC., RIGGS BANK, N.A., A WHOLY OWNED 
20      SUBSIDIARY OF RIGGS NATIONAL CORPORATION, RIGGS NATIONAL CORPORATION, 
21        IRWIN G. CANTOR, P.C., JOHNSON CONTROLS WORLD SERVICES, INC., TISHMAN 
22      CONSTRUCTION CORPORATION OF NEW YORK, TISHMAN INTERIORS CORPORATION, 
23       DELTA AIRLINES, INC., MIDWAY AIRLINES CORPORATION, ICTS INTERNATIONAL, 
24                                   N.V., THE BOEING COMPANY, 
25                                                   
26                                            Defendants. 
27                                                   
28                          –––––––––––––––––––––––––––––––––––– 
29     
30    Before:        CABRANES, STRAUB, and LIVINGSTON, Circuit Judges. 
31     
32            Plaintiffs‐Appellants  (“Plaintiffs”),  the  lessees  of  1,  2,  4,  5,  and  7  World 
33    Trade  Center,  appeal  from  a  series  of  orders  of  the  United  States  District  Court 
34    for  the  Southern  District  of  New  York  (Hellerstein,  J.),  which  culminated  in  the 
35    district court dismissing their case against Defendants‐Appellees (“Defendants”) 
36    for  negligently  maintaining  airport  security  checkpoints  on  the  morning  of 


                                                     3 
       
 1    September  11,  2001.    In  brief,  the  district  court  determined  that  Plaintiffs’ 
 2    insurance  proceeds  exceeded  their  maximum  possible  tort  recovery  and  that, 
 3    because  New  York  Civil  Practice  Law  and  Rules  (“CPLR”)  §  4545  requires 
 4    offsetting  collateral  recoveries  against  corresponding  tort  damages,  Plaintiffs 
 5    could  not  receive  a  damages  award  even  if  they  succeeded  in  proving  liability.  
 6    The  district  court  also  held  that  United  Airlines,  Inc.  and  United  Continental 
 7    Holdings,  Inc.  (collectively,  “United”),  owed  no  duty  of  care  to  the  owner  of  7 
 8    World  Trade Center.    We conclude that the district court correctly decided that 
 9    Plaintiffs  are  entitled  only  to  damages  for  the  diminution  in  value  of  their 
10    leasehold  interests,  rather  than  the  cost  of  rebuilding  the  leased  buildings,  and 
11    that  they  may  not  recover  additional  damages  for  retenanting  the  buildings, 
12    paying  mortgage  carrying  costs,  hiring  attorneys  for  litigation  against  their 
13    insurers, insurance‐claim preparation expenses, or lost tenant improvements.  In 
14    addition,  we  agree  with  the  district  court  that,  pursuant  to  CPLR  §  4545, 
15    Plaintiffs’  insurance  recoveries  correspond  to,  and  therefore  must  offset, 
16    damages for the diminution in value of their leasehold interests.  Finally, we also 
17    agree  that  United  owed  no  duty  of  care  to  the  owner  of  7 World  Trade  Center.  
18    Nonetheless,  the  district  court  erred  in  two  respects.    First,  the  court  used  an 
19    incorrect valuation methodology when calculating the value by which Plaintiffs’ 
20    leasehold  interests  declined.    Second,  it  wrongly  awarded  prejudgment  interest 
21    at the federal funds rate, rather than New York’s statutory prejudgment interest 
22    rate.    On  that  issue,  we  also  conclude  that  the  district  court  should  calculate 
23    interest  on  the  final  tort  award.    Accordingly,  we  AFFIRM  the  district  court’s 
24    order dismissing the claims brought by 7 World Trade Company against United.  
25    We also AFFIRM the district court’s judgment insofar as it properly applied the 
26    “lesser of two principle” to limit Plaintiffs’ damages, properly denied Plaintiffs’ 
27    claims  to  consequential  damages,  and  properly  applied  CPLR  §  4545,  but  we 
28    VACATE the judgment in part and REMAND with instructions to assess the lost 
29    market value of Plaintiffs’ leasehold interest and, if necessary, to recalculate the 
30    award of prejudgment interest in a manner consistent with this opinion.   
31     
32    Judge STRAUB concurs in part and dissents in part in a separate opinion.   
33     
34    FOR PLAINTIFFS‐APPELLANTS:                  SETH  P.  WAXMAN,  Randolph  D.  Moss, 
35                                                Joshua  M.  Salzman,  Wilmer  Cutler 



                                                   4 
       
 1                                                                   Pickering Hale and Dorr LLP, Washington, 
 2                                                                   D.C. 
 3     
 4                                                                   Richard  A.  Williamson,  Jason  T.  Cohen, 
 5                                                                   Megan  P.  Davis,  Cathi  Baglin,  Flemming 
 6                                                                   Zulack  Williamson  Zauderer  LLP,  New 
 7                                                                   York, N.Y. 
 8                                                                    
 9                                                                   Michael Gottesman, Carleen M. Zubrzycki, 
10                                                                   Wilmer  Cutler  Pickering  Hale  and  Dorr 
11                                                                   LLP, New York, N.Y. 
12     
13    FOR DEFENDANTS‐APPELLEES:                                      ROGER  E.  PODESTA,  Maura  K.  Monaghan, 
14                                                                   Erica  S.  Weisgerber,  Johanna  N. 
15                                                                   Skrzypczyk,  Debevoise  &  Plimpton  LLP, 
16                                                                   New York, N.Y. 
17     
18                                                                   Desmond  T.  Barry  Jr.,  Condon  &  Forsyth 
19                                                                   LLP, New York, N.Y. 
20     

21    DEBRA ANN LIVINGSTON, Circuit Judge: 

22                  This  case  concerns  the  tremendous  property  damage  caused  by  the 

23    terrorist attacks of September 11, 2001.  Just months before the attacks, in April 

24    2001,  World  Trade  Center  Properties  LLC  and  affiliated  companies  (“WTCP”)1 

25    obtained  99‐year  leases  for  1,  2,  4,  and  5  World  Trade  Center  (the  “Main  Site 

26    Buildings”)  from  the  Port  Authority  of  New  York  and  New  Jersey  (“Port 


                                                                  
       The affiliated companies that are also Appellants in this case are 1 World Trade Center 
      1

      L.L.C. and 3 World Trade Center L.L.C. 

                                                                       5 
       
 1    Authority”).  A separate corporation, 7 World Trade Company, L.P. (“7WTCo.”), 

 2    held  a  long‐term  lease  for  7  World  Trade  Center,  which  stood  adjacent  to  the 

 3    Main  Site  Buildings.    The  terrorist  attacks  destroyed  all  five  of  the  buildings 

 4    (collectively,  the  “Leased  Buildings”),  leaving  WTCP  and  7WTCo.  (“Plaintiffs”) 

 5    saddled  with  significant  losses.    In  March  2005,  Plaintiffs  brought  suit  in  the 

 6    United  States  District  Court  for  the  Southern  District  of  New  York  (Hellerstein, 

 7    J.) against a group of airlines and security contractors (“Defendants”),2 seeking to 

 8    recover  for  these  losses.    They  alleged  that,  because  the  Defendants  were 

 9    negligent in overseeing airport security systems, the terrorists were able to hijack 

10    American  Airlines  Flight  11  and  United  Airlines  Flight  175  and  to  fly  those 

11    planes into the Twin Towers.   

12                  After  a  series  of  summary  judgment  decisions  and  a  limited  bench  trial, 

13    Judge Hellerstein, who has presided over these matters with exemplary care and 

14    thoughtfulness,  entered  judgment  for  Defendants.    The  court  decided  that,  if 

15    Plaintiffs  could  prove  liability,  they  would  be  entitled  to  compensation  for  the 


                                                                  
      2 Defendants are American Airlines, Inc.; AMR Corporation; United Airlines, Inc.; UAL 
      Corporation; Massachusetts Port Authority; Continental Airlines, Inc.; Colgan Air, Inc.; 
      US  Airways  Group,  Inc.;  Huntleigh  USA  Corporation;  Globe  Aviation  Services 
      Corporation;  Burns  International  Security  Services  Corporation;  Burn  International 
      Services Corporation; Pinkerton’s Inc.; Securitas A.B.; and US Airways, Inc. 

                                                                     6 
       
 1    amount of value that their leasehold interests lost due to the attacks, but not for 

 2    reconstruction  costs  or  other  claimed  consequential  damages  related  to  the  cost 

 3    of retenanting the Leased Buildings, replacing tenant property, hiring attorneys, 

 4    and  paying  mortgage  carrying  costs.    The  court  then  found  that  the  value  of 

 5    WTCP’s leasehold interests declined by, at most, $2.805 billion, while the value of 

 6    7WTCo’s  interests  fell  by  $737  million.    Both  Plaintiffs,  however,  received 

 7    insurance  payments  for  their  property  damage  that  exceeded  those  figures  and 

 8    compensated  Plaintiffs  for  the  same  economic  loss  as  the  potential  tort  award.  

 9    Because New York Civil Practice Law and Rules § 4545 (“CPLR”) requires courts 

10    to  reduce  damage  awards  to  reflect  corresponding  insurance  payments,  the 

11    district  court  concluded  that,  even  if  Plaintiffs  could  prove  liability,  they  could 

12    not  receive  a  damages  award,  and  that  judgment  for  Defendants  was  therefore 

13    appropriate.    Separately,  the  district  court  dismissed  7WTCo.’s  claims  against 

14    United Airlines, Inc. and its parent company, United Continental Holdings, Inc. 

15    (collectively,  “United”),  on  the  grounds  that  the  airline  had  no  connection  to 

16    American Airlines Flight 11, which destroyed 7 World Trade Center. 

17           On appeal, we agree with the district court’s conclusion that Plaintiffs are 

18    entitled  to  compensation  only  for  the  amount  of  value  that  their  leasehold 



                                                    7 
       
 1    interests  lost  due  to  the  terrorist  attacks,  that  they  cannot  recover  their  claimed 

 2    consequential  damages,  and  that,  pursuant  to  CPLR  §  4545,  their  insurance 

 3    recoveries  correspond  to,  and  offset,  their  potential  tort  award.    We  also  agree 

 4    that  United  had  no  duty  to  supervise  the  security  checkpoints  or  detect  the 

 5    hijackers who boarded American Airlines Flight 11. 

 6           However, the district court erred in two respects.  First, the court used an 

 7    incorrect methodology when calculating the value by which Plaintiffs’ leasehold 

 8    interests declined.  Second, it wrongly decided that prejudgment interest accrues 

 9    at  the  federal  funds  rate  on  the  diminution  in  value  of  Plaintiffs’  leasehold 

10    estates.    Instead,  the  court  should  have  calculated  prejudgment  interest  using 

11    New York’s statutory prejudgment interest rate, and assessed that interest based 

12    on the final damages award.  We therefore vacate in part the district court’s entry 

13    of judgment for Defendants — insofar as it miscalculated the diminution in the 

14    value  of  Plaintiffs’  leasehold  interest  and  improperly  assessed  the  prejudgment 

15    interest  by  using  the  federal  funds  rate  —  and  remand  with  instructions  as  to 

16    further  proceedings.    On  remand,  the  district  court  should  reexamine  the 

17    diminution  in  value  of  Plaintiffs’  leasehold  interests  in  accordance  with  the 

18    guidance provided in this opinion and, if appropriate, calculate interest based on 



                                                     8 
       
 1    any  resulting  award  (after  accounting  for  the  offset  of  Plaintiffs’  insurance 

 2    recoveries) using New York’s statutory prejudgment interest rate. 

 3                   

 4                                                                   BACKGROUND 

 5    A. Factual Background   

 6                  1.  The World Trade Center Leases 

 7                  In 1962, New York and New Jersey enacted legislation authorizing the Port 

 8    Authority3  to  construct  an  “interurban  railway”  between  the  two  States  and  a 

 9    “facility  of  commerce”  to  accommodate  “the  exchange  and  buying,  selling  and 

10    transportation  of  commodities  and  other  property  in  world  trade  and 

11    commerce.”    N.Y.  Unconsol.  Law  §  6601(6)‐(8);  see  N.J.  Stat.  §  32:1‐35.50‐32:1‐

12    35.68.  From that legislative command sprung the World Trade Center complex, 

13    which  upon  completion  in  1973  “consisted  of  a  16‐acre  public  site  with  a  street 

                                                                  
      3 The Port Authority is a joint venture between the States of New York and New Jersey 
      that  was  established  by  an  interstate  compact  in  1921  and  authorized  by  Congress 
      under Article I,  Section 10  of the United  States  Constitution.  Jointly controlled by  the 
      governors  of  New  York  and  New  Jersey,  the  Port  Authority  manages  significant 
      portions  of  the  regional  transportation  infrastructure  within  the  two  States,  including 
      bridges, tunnels, airports, and seaports.  See Governance, PORT  AUTHORITY OF  NEW  YORK 
      AND  NEW  JERSEY,  http://www.panynj.gov/corporate‐information/governance.html  (last 
      visited  July  15,  2015);  see  also  GROVER  STARLING,  MANAGING  THE  PUBLIC  SECTOR  123 
      (2010);  CAROLINE  N.  BROUN,  MICHAEL  L.  BUENGER,  MICHAEL  H.  MCCABE,  RICHARD  L. 
      MASTERS,  THE  EVOLVING  USE  AND  THE  CHANGING  ROLE  OF  INTERSTATE  COMPACTS:  A 
      PRACTITIONERʹS GUIDE 368 (2006). 
                                                                          9 
       
 1    level  plaza,  a  street  level  and  underground  shopping  mall,  a  transportation 

 2    terminal  for  the  New  York‐New  Jersey  PATH  trains,  a  subway  hub  offering 

 3    direct access to several [New York City] subway lines, and six [office] buildings, 

 4    including the ‘Twin Towers’ and the first hotel to open in downtown Manhattan 

 5    since  1836.”    J.A.  548.    Five  of  those  buildings  —  1,  2,  4,  5,  and  7  World  Trade 

 6    Center — provided approximately 12 million square feet of office space.  In all, 

 7    the complex reshaped the City’s skyline and the economy of lower Manhattan. 

 8           After  construction,  the  Port  Authority  acted  as  a  landlord  for  the  office 

 9    space in 1, 2, 4, and 5 World Trade Center, the Main Site Buildings.  During that 

10    time,  it  studied  the  possibility  of  transferring  its  role  as  landlord  to  a  private 

11    entity  and  investigated  “comparisons  of  the  World  Trade  Center  with  similar 

12    private  sector  operations.”    J.A.  377.    On  January  25,  1996,  the  Port  Authority 

13    went  further,  hiring  J.P.  Morgan  &  Co.,  Cushman  &  Wakefield,  and  Douglas 

14    Elliman  Realty  Investors  to  test  the  “market  reaction”  to  “three  specific  options 

15    for maximizing the value of the World Trade Center to the Port Authority and to 

16    the  people  of  the  region”:  selling  the  property,  leasing  the  property,  or 

17    relinquishing operational control of the  property through an asset management 




                                                     10 
       
 1    agreement.  J.A. 377.  Those tests convinced the Port Authority to lease portions 

 2    of the Main Site Buildings to private operators. 

 3            The  Port  Authority  began  the  leasing  process  by  sending  a  worldwide 

 4    “request  for  interest”  and  then  asking  30  of  the  responding  companies  for 

 5    preliminary  proposals.    The  requests  generated  eight  submissions,  which  the 

 6    Port Authority narrowed to a “short‐list” of four finalists: Boston Properties, Inc.; 

 7    Brookfield  Financial  Properties;  Silverstein  Properties,  Inc.  (later,  “WTCP”)  and 

 8    Westfield America, Inc.; and Vornado Realty Trust.  J.A. 377.  These entities were 

 9    allowed to perform due diligence before submitting bids.   

10           On  February  22,  2001,  the  Port  Authority  entered  into  an  exclusive 

11    negotiating  period  with  Vornado  Realty  Trust  for  a  99‐year  lease  on  all  of  the 

12    Main Site Buildings.  “The value to the Port Authority of Vornado Realty Trust’s 

13    proposed net  lease  transaction,  on  a  present  value  basis,”  was  estimated  by  the 

14    Port  Authority  to  be  approximately  $3.253  billion.    J.A.  377.    When  the 

15    negotiations  fell  apart,  the  Port  Authority  turned  to  the  second‐highest  bidder, 

16    WTCP.  The parties signed an “Agreement to Enter Lease” on April 26, 2001 and, 

17    on July 16, 2001, WTCP signed 99‐year leases for the Main Site Buildings. 




                                                  11 
       
 1                  Under the terms of those leases, WTCP obtained the right to manage and 

 2    sublease  approximately  ten  million  square  feet  of  office  space,  much  of  which 

 3    was  already  occupied  by  tenants.4    In  exchange,  it  agreed  to  make  an  upfront 

 4    payment  of  $491.3  million  and  to  pay  three  forms  of  rent:  basic  rent,  which 

 5    increases gradually over the 99‐year lease term; additional, fixed rent for the first 

 6    30 years of the lease; and a percentage of WTCP’s gross revenue from operating 

 7    the  premises.    It  also  undertook  non‐rent  obligations,  the  most  significant  of 

 8    which  was  the  promise  that,  in  the  event  that  the  Main  Site  Buildings  were 

 9    destroyed or damaged, WTCP would “rebuild, restore, repair and replace [them] 

10    .  .  .  to  the  extent  feasible,  prudent  and  commercially  reasonable.”    J.A.  461.    In 

11    addition,  it  promised  to  pay  for  maintenance,  operational  costs,  and  tax 

12    equivalents,  and  to  purchase  sizable  insurance  policies.    WTCP  announced  the 

13    acquisition in a brochure to investors, identifying the present value of the overall 

14    “purchase price” to be $2.844 billion.5  J.A. 524.   

                                                                  
      4 WTCP’s partner, Westfield America, Inc., took control of the retail mall at the World 
      Trade Center complex.  Because Westfield America is not an appellant, this opinion will 
      not address portions of the lease agreement that pertain to the retail mall. 

      5 The brochure also notes that the lease for the retail mall cost $395 million, amounting 
      to  an  overall  purchase  price  of  $3.239  billion.    This  figure  is  similar  to  the  Port 
      Authority’s  evaluation  of  the  proposal,  which  valued  WTCP  and  Westfield  America’s 
      bid at $3.211 billion in present‐value terms.   

                                                                     12 
       
 1          Unlike  the  Main  Site  Buildings,  7  World  Trade  Center  was  privately 

 2    managed and operated even before its construction.  In 1980, the Port Authority 

 3    hired 7WTCo. to design, erect, and equip an office building adjacent to the Main 

 4    Site of the World Trade Center complex.  7WTCo. completed the project, which 

 5    came to be known as 7 World Trade Center, in 1987, at which point it signed a 

 6    99‐year  lease  with  the  Port  Authority  to  manage  the  property.    Like  WTCP, 

 7    7WTCo.  agreed  to  pay  rent,  tax  equivalents,  and  operational  expenses,  to 

 8    purchase insurance, and to “rebuild, restore, repair and replace” the building “at 

 9    its sole cost and expense” in the event of its destruction.  J.A. 943‐49. 

10          2. The Destruction of the Leased Buildings 

11          On the morning of September 11, 2001, Mohamed Atta, “[t]he operational 

12    leader  of  the  9/11  conspiracy,”  J.A.  373,  and  an  accomplice  passed  through 

13    airport security in Portland, Maine, and took US Airways/Colgan Flight 5930 to 

14    Boston  Logan  International  Airport.    J.A.  359.    Upon  arriving  at  Logan,  they 

15    joined  three  co‐conspirators  and  passed  through  a  security  checkpoint  run  by 

16    American  Airlines  before  boarding  American  Airlines  Flight  11.    Five  other 

17    terrorists  began  their  attack  in  Boston,  entering  the  boarding  area  through  a 

18    United Airlines security checkpoint at Logan Airport and then boarding United 



                                                 13 
       
 1    Airlines Flight 175.  The first group hijacked Flight 11 and crashed the plane into 

 2    1 World Trade Center.  Soon after, the second group used Flight 175 to destroy 2 

 3    World Trade Center.  By the late afternoon, falling debris and fires had destroyed 

 4    the other Main Site Buildings and 7 World Trade Center, and had damaged large 

 5    portions of lower Manhattan. 

 6           The  September  11th  attacks  were  a  financial  catastrophe  for  Plaintiffs.  

 7    According to WTCP and 7WTCo., their leases required them to continue paying 

 8    rent to the Port Authority notwithstanding the lack of income from tenants, and 

 9    to reconstruct the Leased Buildings.  Plaintiffs also claim that the attacks forced 

10    them  to  bear  additional  expenses,  including  the  cost  of  pursuing  insurance 

11    claims,  replacing  tenant  improvements,  retenanting  the  buildings,  and  paying 

12    mortgage carrying costs.   

13           To  guard  against  these  types  of  losses,  WTCP  and  7WTCo.  had  obtained 

14    extensive insurance policies on their leasehold interests, which insured them for 

15    damage  caused  by  terrorist  attacks.    WTCP’s  policy  involved  over  two  dozen 

16    insurers  and  insured  the  company  “for  business  interruption  (lost  [rental 

17    payments]) and the replacement costs of the buildings if damaged or destroyed, 

18    up  to  $3.5468  billion  per  [covered]  occurrence.”    S.P.A.  79.    7WTCo.  obtained  a 



                                                   14 
       
 1    similar, but smaller, policy from Industrial Risk Insurers (“IRI”), which covered 

 2    business interruption losses and rebuilding costs up to $860 million per covered 

 3    occurrence.    S.P.A.  79.    The  replacement  cost  coverage  was  designed  to  protect 

 4    Plaintiffs against  physical damage  to  their  property  — and  did  not require that 

 5    they actually repair or rebuild the Leased Buildings in order to receive insurance 

 6    payments  —  while  the  business  interruption  coverage  was  intended  to 

 7    indemnify  Plaintiffs  for  any  loss  of  income  that  occurred  while  the  leased 

 8    buildings were damaged or destroyed.   

 9          Both  Plaintiffs  filed  insurance  claims  shortly  after  the  September  11th 

10    attacks.  WTCP submitted proofs of loss seeking $8.531 billion from its insurers.  

11    These proofs of loss allocated roughly $7.183 billion to replacement costs for the 

12    Main  Site  Buildings  and  $1.348  billion  to  business  interruption  losses.    WTCP 

13    also  identified  damages  “other  than  destruction  of  real  property  and  business 

14    interruption,” but never quantified those claims.  J.A. 1010.  While three insurers 

15    paid  their  portion  of  the  claims  promptly,  the  rest  argued  that  the  September 

16    11th  attacks  were  one  “occurrence”  under  their  policies,  so  WTCP’s  recovery 




                                                  15 
       
 1    could  not  exceed  $3.5468  billion.6    WTCP  sued  the  recalcitrant  insurers  in  the 

 2    United  States  District  Court  for  the  Southern  District  of  New  York,  see  SR  Int’l 

 3    Bus. Ins. Co. v. World Trade Ctr. Props., LLC, 467 F.3d 107 (2d Cir. 2006), and the 

 4    parties  ultimately  settled,  with  the  insurers  agreeing  to  pay  WTCP 

 5    approximately  $4.1  billion.    The  settlement  involved  a  general  release  of  all  of 

 6    WTCP’s claims against the insurers and did not allocate the settlement proceeds 

 7    among WTCP’s claimed losses. 

 8                  Separately,  7WTCo.  submitted  proofs  of  loss  seeking  $1.497  billion  from 

 9    IRI,  with  roughly  $1.053  billion  allocated  to  replacement  costs,  $442  million  for 

10    business interruption, and $2 million for personal property.  Like WTCP’s claims, 

11    7WTCo.’s submission exceeded its $860 million per‐occurrence policy limit, and 

12    IRI  initially  balked  at  paying  the  entire  claim.    7WTCo.  filed  suit,  and  IRI 

13    eventually  agreed  to  pay  approximately  $831  million  in  exchange  for  a  general 

14    release of all claims.  Once again, the settlement did not allocate the proceeds of 

15    the payment between 7WTCo.’s claimed losses. 

16     


                                                                  
      6  Even  if  the  attacks  constituted  two  “occurrences,”  WTCP’s  replacement  cost  and 
      business interruption claims exceeded its maximum possible insurance recovery, which 
      is known as a “policy limits loss.”  J.A. 987. 

                                                                     16 
       
 1    B. Procedural History 

 2          In 2004, Plaintiffs sued a group of airlines and airport security contractors 

 3    in the district court, claiming that their negligent maintenance of airport security 

 4    checkpoints in Boston and Portland allowed the terrorists to board and hijack the 

 5    planes that destroyed the Leased Buildings.  Plaintiffs’ claims arise under the Air 

 6    Transportation Safety and System Stabilization Act of 2001 (“ATSSSA”), Pub. L. 

 7    No.  107‐42,  115  Stat.  230  (codified  as  amended  at  49  U.S.C.  §  40101),  which 

 8    creates  an  exclusive  “Federal  cause  of  action  for  damages  arising  out  of  the 

 9    hijacking  and  subsequent  crashes  of  American  Airlines  flights  11  and  77,  and 

10    United Airlines flights 93 and 185, on September 11, 2001.”  ATSSSA § 408(b)(1).  

11    Under  the  Act,  “[t]he  substantive  law  for  decision  in  any  such  suit  shall  be 

12    derived from the law, including choice of law principles, of the State in which the 

13    crash  occurred  unless  such  law  is  inconsistent  with  or  preempted  by  Federal 

14    law.”  Id. § 408(b)(2).  The parties agree that, in this case, the substantive law is 

15    derived from the law of New York.  Appellants’ Br. at 41; Appellees’ Br. at 82. 

16          After  extensive  discovery,  Defendants  moved  for  summary  judgment  on 

17    WTCP’s  claims.    They  focused  on  damages,  rather  than  the  merits  of  the 

18    negligence  claim,  arguing  that:  (1)  WTCP  is  entitled  to  compensation  for  the 



                                                 17 
       
 1    amount of value that their leasehold interests lost due to the attacks, and not for 

 2    replacement costs or other consequential damages; (2) the diminution in the fair 

 3    market  value  of  the  Main  Site  Leases  was  $2.805  billion  —  the  present  value  of 

 4    the rent that WTCP agreed to pay for those leases; and (3) that, pursuant to CPLR 

 5    § 4545, any tort award WTCP could receive must be reduced by the amount of its 

 6    insurance recovery.   

 7           WTCP countered that using the lost market value of its leasehold interests 

 8    to calculate damages results in insufficient compensation, that the decline in the 

 9    value  of  its  leaseholds  exceeded  $2.805  billion,  and  that  CPLR  §  4545  does  not 

10    require an offset for its insurance recoveries.  In support, it offered declarations 

11    from  expert  witnesses.    Sheldon  Gottlieb,  an  expert  in  real  estate  appraisal, 

12    testified  that  the  market  value  of  WTCP’s  leaseholds  does  not  reflect  the 

13    immense  public  benefits  that  the  World  Trade  Center  complex  provided.    He 

14    added that, in any event, $2.805 billion is simply the amount of rent that WTCP 

15    agreed to pay, which is not equivalent to the decline in the value of the WTCP’s 

16    leasehold  interests  because  it  ignores  the  profits  WTCP  expected  to  earn,  the 

17    value of non‐rent obligations that WTCP assumed, and the post‐attack costs that 

18    WTCP  was  forced  to  bear,  which  resulted  in  the  leases  having  a  negative  value 



                                                   18 
       
 1    after  September  11,  2001.    Professor  Kerry  D.  Vandell,  an  expert  in  real  estate 

 2    finance,  echoed  Gottlieb’s  opinion  that  $2.805  billion  is  the  amount  of  rent  that 

 3    WTCP agreed to pay, not the amount by which the value of its leasehold interest 

 4    declined.    Vandell  explained  that  ascertaining  the  correct  change  in  value 

 5    requires comparing the value of WTCP’s leasehold interests before and after the 

 6    attacks.   

 7           On  December  11,  2008,  the  district  court  granted  Defendants’  motion  in 

 8    part and denied it in part.  The court noted that New York follows the “lesser of 

 9    two” rule, under which “a plaintiff whose property has been injured may recover 

10    the  lesser  of  the  diminution  of  the  property’s  market  value  or  its  replacement 

11    cost.”    S.P.A.  10.    It  then  concluded  that  the  diminution  in  market  value  is  the 

12    appropriate  measure  of  compensation,  rejecting  the  arguments  that,  because  of 

13    the public purpose of the Main Site Buildings and WTCP’s contractual obligation 

14    to  rebuild,  replacement  costs  are  the  proper  measure  of  damages.    The  court, 

15    however,  refused  to  conclude  that  the  value  of  WTCP’s  leasehold  interest 

16    declined by $2.805 billion.  Although WTCP agreed to pay that sum to obtain the 

17    leases  in  April  2001,  “market  values  can  fluctuate  rapidly”  and  “the  value  of 

18    property privately owned and managed by an experienced real estate developer 



                                                    19 
       
 1    may  enjoy  a  different  market  value  than  property  owned  and  managed  by  a 

 2    governmental bureaucracy.”  S.P.A. 21.  As a result, the court temporarily denied 

 3    summary judgment to provide WTCP an opportunity to show that the value of 

 4    the Main Site Leases changed between April and September 2001.  The court also 

 5    concluded that there was insufficient evidence to decide the CPLR § 4545 issue, 

 6    and therefore denied summary judgment without prejudice. 

 7           In  response  to  the  summary  judgment  decision,  WTCP  submitted  an 

 8    additional  declaration  from  Professor  Vandell.    In  this  declaration,  Vandell 

 9    reiterated  that  the  diminution  in  the  value  of  WTCP’s  leasehold  should  be 

10    calculated  by  measuring  the  “difference  between  the  fair  market  value  of  [its] 

11    interests  immediately  before  and  immediately  after”  September  11,  2001.    J.A. 

12    632.    Fair  market  value  is  the  amount  “an  investor  or  third  party  would  be 

13    willing to pay for an assignment of” the Main Site Leases, and can be calculated 

14    by  comparing  the  present  value  of  the  expected  revenues  and  expenses 

15    associated  with  owning  those  leases.    Id.    Because  expected  costs  can  equal  or 

16    exceed  expected  revenues,  the  value  of  a  leasehold  interest  can  be  zero  or 

17    negative.    Vandell  then  evaluated  the  diminution  in  market  value  of  WTCP’s 

18    leasehold  interest,  concluding  that  the  leasehold  had  a  market  value  of  $1.459 



                                                  20 
       
 1    billion  immediately  before  the  attacks  and  negative  $5.333  billion  immediately 

 2    afterwards.    His  calculations  included  WTCP’s  expected  profits  from  operating 

 3    the Main Site Buildings and the costs associated with reconstruction.  In all, the 

 4    diminution in market value added up to $6.792 billion.   

 5           The  district  court  considered  these  arguments  and,  on  April  30,  2009, 

 6    rejected  them.    The  court  characterized  WTCP’s  submission  as  an  attempt  to 

 7    correct perceived errors in the original summary judgment decision and viewed 

 8    the argument that the Main Site Leases had negative value after the attacks as a 

 9    new  attempt  to  recover  reconstruction  costs.    It  therefore  decided  that  any 

10    recovery by WTCP against Defendants for the Main Site Leases “shall not exceed 

11    $2.805  billion.”    S.P.A.  30.    Several  months  later,  on  September  30,  2009,  the 

12    district court also granted Defendants summary judgment on WTCP’s claims for 

13    the cost of retenanting the Main Site Buildings, replacing tenant improvements, 

14    and  paying  attorneys’  fees  during  the  insurance  litigation,  thereby  capping 

15    WTCP’s possible damages at $2.805 billion.   

16           The  7WTCo.  litigation  followed  a  similar  path.    First,  United  moved  for 

17    summary  judgment  on  the  grounds  that  it  was  not  responsible  for  the  security 

18    checkpoints that the terrorists used before hijacking American Airlines Flight 11, 



                                                  21 
       
 1    which  destroyed  7WTCo.    The  remaining  Defendants  then  filed  a  separate 

 2    summary  judgment  motion,  arguing  that  7WTCo.  can  recover  only  the 

 3    diminution in value of its leasehold interest and that, pursuant to CPLR § 4545, 

 4    its damages award must be reduced by the amount of its insurance recovery.   

 5                  On  November  21,  2012,  the  district  court  granted  summary  judgment  to 

 6    United, concluding that there was no evidence that it had a “connection to Flight 

 7    11 or its hijackers,” S.P.A. 56, and therefore that it “did not owe 7WTCo. a duty 

 8    of care,” S.P.A. 58.  The court resolved the second summary judgment motion in 

 9    an  order  issued  on  December  5,  2012.    As  in  WTCP’s  case,  the  district  court 

10    concluded that 7WTCo. is entitled to compensation for the amount of value that 

11    their leasehold interests lost due to the attacks, but not for reconstruction costs or 

12    other  claimed  consequential  damages.    For  7WTCo.,  that  diminution  in  value 

13    was,  at  most,  $737  million,  a  figure  that  the  district  court  drew  from  Vandell’s 

14    assessment  of  the  pre‐attack  value  of  7WTCo.’s  leasehold  interest.7    Also  as  in 

15    WTCP’s case, the district court rejected 7WTCo.’s claims to recover for the cost of 

16    retenanting  the  building,  lost  tenant  improvements,  attorneys’  fees  incurred 

                                                                  
      7 Vandell’s report for 7WTCo. argued that the pre‐attack value of its leasehold interest 
      was $737 million and that the post‐attack value was negative $222 million.  Once again, 
      the  post‐attack  leasehold  valuation  included  the  cost  of  reconstructing  the  destroyed 
      building.   

                                                                     22 
       
 1    during  litigation  with  IRI,  and  mortgage  carrying  costs.8    Finally,  the  district 

 2    court  denied  summary  judgment  to  the  Defendants  on  the  argument  that 

 3    7WTCo.’s potential tort award must be reduced by its insurance recovery.   

 4                  After establishing WTCP’s and 7WTCo.’s maximum recoverable damages, 

 5    the  district  court  chose  to  conduct  a  bench  trial  to  determine  whether,  under 

 6    CPLR § 4545, any tort award Plaintiffs receive would need to be reduced by the 

 7    value  of  their  insurance  recoveries.    Over  the  course  of  a  five‐day  trial  held  in 

 8    July 2013, the district court heard testimony about the proper way to allocate the 

 9    insurance  recoveries  between  the  different  types  of  insurance  claims  Plaintiffs 

10    submitted, and heard the opinions of two economists — Professor Steven Shavell 

11    for  the  Plaintiffs  and  Professor  Daniel  Fischel  for  the  Defendants  —  about 

12    whether a potential tort award would compensate Plaintiffs for the same type of 

13    losses that their insurance recoveries remedied. 

14                  In  an  order  issued  from  the  bench  and  then  supplemented  by  a  written 

15    opinion,  the  district  court  ruled  for  the  Defendants.    It  concluded  that,  after 

16    accounting  for  fees  and  insurance  premiums,  WTCP  recovered  $4.044  billion 

17    from  its  insurers  and  7WTCo.  recovered  $829  million.    These  payments 

                                                                  
      8 The district court granted 7WTCo.’s claims to recover lost personal property, but the 
      company settled these claims with Defendants before this appeal. 
                                                                     23 
       
 1    compensated  Plaintiffs  for  the  cost  of  replacing  the  leased  buildings  and  “for 

 2    business interruption, i.e., the cost of rental payments that sub‐lessees . . . failed 

 3    to  pay  .  .  .  as  a  result  of  the  buildings’  destruction.”    S.P.A.  81.    The  court  then 

 4    determined that these categories of insurance recovery “correspond[] completely 

 5    to Plaintiffs’ potential tort recoveries related to the lost value of their leaseholds, 

 6    and  that  the  insurance  recoveries  should  be  set  off  against  such  potential  tort 

 7    recoveries,  reducing  them  to  zero.”    S.P.A.  86.    Accordingly,  the  district  court 

 8    entered judgment for Defendants.   

 9                                             DISCUSSION 

10           On appeal, Plaintiffs contend that the district court erred at each step in the 

11    series of orders that culminated in its decision to dismiss their claims.  We review 

12    the district court’s grants of summary judgment and its legal conclusions de novo, 

13    construing all facts in favor of the nonmoving party.  Shakhnes v. Berlin, 689 F.3d 

14    244,  250  (2d  Cir.  2012).    As  for  the  bench  trial,  we  review  the  district  court’s 

15    findings  of  facts  for  clear  error,  and  its  conclusions  of  law  de  novo.    CARCO 

16    GROUP, Inc. v. Maconachy, 718 F.3d 72, 79 (2d Cir. 2013) (per curiam). 

17     

18     



                                                       24 
       
 1    A. Damages 

 2                  Our  analysis  begins  with  the  calculation  of  Plaintiffs’  maximum 

 3    recoverable damages.  After a series of summary judgment decisions, the district 

 4    court  determined  that,  if  WTCP  and  7WTCo.  could  prove  that  Defendants  are 

 5    liable  for  the  destruction  of  the  World  Trade  Center  Complex,  the  companies 

 6    could recover, at most, $2.805 billion and $737 million, respectively.  In arriving 

 7    at this decision, the district court concluded that Plaintiffs are entitled only to the 

 8    amount  of  value  that  their  leasehold  interests  lost  due  to  the  attacks,  not 

 9    reconstruction  costs,  and  that  Plaintiffs  cannot  recover  for  the  costs  associated 

10    with  retenanting  the  Leased  Buildings,  lost  tenant  improvements,  paying 

11    mortgage carrying costs, or hiring attorneys for the litigation against the insurers.  

12    We  agree  with  these  conclusions,  and  therefore  affirm  in  substantial  part  the 

13    orders in which the district court announced them.9  The district court, however, 

14    relied on an incorrect method of measuring the market value of leasehold estates.  

15    Accordingly, we vacate the portions of the August 30, 2009 and December 5, 2012 

16    orders establishing the diminution in value of Plaintiffs’ leasehold interests, and 

                                                                  
      9  The  district  court  limited  Plaintiffs’  recoveries  to  diminution  in  market  value  in  its 
      December 11, 2008, and December 5, 2012 orders.  It denied their claims for tenanting, 
      mortgage  carrying  costs,  and  attorneys’  fees  in  orders  issued  on  September  30,  2009, 
      and December 5, 2012. 

                                                                     25 
       
 1    remand to the district court to reassess these calculations in light of the guidance 

 2    in this opinion. 

 3           1. Reconstruction Costs 

 4           Under  New  York  law,  which  provides  the  substantive  law  governing 

 5    Plaintiffs’  ATSSSA  claims,  “an  award  of  damages  to  a  person  injured  by  the 

 6    negligence  of  another”  is  designed  “to  restore  the  injured  party,  to  the  extent 

 7    possible,  to  the  position  that  would  have  been  occupied  had  the  wrong  not 

 8    occurred.”  McDougald v. Garber, 73 N.Y.2d 246, 253‐54 (1989).  When negligence 

 9    results  in  the  permanent  destruction  of  real  property,  damages  can  “place  the 

10    wronged victim in the same position as it was prior to the wrongdoing,” 36 N.Y. 

11    Jur. 2d Damages § 6, in one of two ways.  One possibility is to award the plaintiff 

12    “the difference between the value of the land before the injury and its value after 

13    the injury . . . sometimes called the ‘diminution‐in‐value rule.’”  36 N.Y. Jur. 2d 

14    Damages § 75; see also Fisher v. Qualico Contracting Corp., 98 N.Y.2d 534, 539 (2002).  

15    The other is to award “the cost of restoration,” Scribner v. Summers, 138 F.3d 471, 

16    472 (2d Cir. 1998) (per curiam), plus the “reasonable worth” of the property’s use 

17    while the plaintiff “is deprived of” the property, 36 N.Y. Jur. 2d Damages § 113.  




                                                  26 
       
 1           While these two measures of damages — the decline in market value and 

 2    the  cost  of  restoration  —  compensate  a  plaintiff  for  the  same  injury,  they  can 

 3    produce awards of different sizes.  As a result, the New York Court of Appeals 

 4    has  instructed  that,  in  general,  “the  proper  measure  of  damages  for  permanent 

 5    injury to real property is the lesser of the decline in market value and the cost of 

 6    restoration.”    Jenkins  v.  Etlinger,  55  N.Y.2d  35,  39  (1982);  see  also  Hartshorn  v. 

 7    Chaddock,  135  N.Y.  116,  122  (1892).    This  “lesser  of  two”  principle  reflects  the 

 8    judgment  that,  in  most  cases,  both  measures  of  damages  are  capable  of 

 9    “affording full compensation” for lost property — as the Court of Appeals put it, 

10    they  are  “two  sides  of  the  same  coin.”    Fisher,  98  N.Y.2d  at  540.    Quite  simply, 

11    when  property  is  damaged,  the  value of  owning  that  property  falls.    The  value 

12    can  be returned  to  the  owner by  paying  an amount  of  money  equivalent  to  the 

13    loss  in  value  or  by  providing  funds  to  restore  the  property  to  its  original  state.  

14    Id.; see also Dobbs, Law of Remedies § 5.2(3) at 722 (2d ed. 1993) (“The reason for 

15    using  diminished  value  as  a  ceiling  on  repair  costs  is  clear;  diminished  value 

16    represents the full amount of economic loss of a landowner . . . .”).  Allowing the 

17    plaintiff  to  recover  the  higher  measure  of  damages,  then,  would  force  the 

18    defendant to bear a greater cost than is necessary to rectify the harm it caused. 



                                                     27 
       
 1                  In  its  December  11,  2008  and  December  5,  2012  orders,  the  district  court 

 2    concluded  that  this  “lesser  of  two”  principle  limits  Plaintiffs’  recoverable 

 3    damages  to  the  diminution  in  market  value  of  their  leasehold  interests  and 

 4    prevents them from recovering reconstruction costs.  We agree.10 

 5                  New York courts have applied the “lesser of two” principle across a broad 

 6    spectrum  of  possessory  interests,  including  fee  simple  interests  in  both 

 7    residential  and  commercial  property.    See,  e.g.,  Fisher,  98  N.Y.2d  at  536 

 8    (residential  property);  Hartshorn,  135  N.Y.  at  122  (farm);  Prashant  Enters.  Inc.  v. 

 9    New York, 650 N.Y.S.2d 473, 476 (3d Dep’t 1996) (motel); see also Scribner, 138 F.3d 

10    at  472  (family  business  and rental  property).    The  compensatory  principles  that 

11    animate these decisions apply no differently in the context of leasehold interests 

12    like  those  of  the  Plaintiffs  in  the  Leased  Buildings.    A  commercial  lease  entitles 

13    the  lessee  to  use  all  or  part  of  a  property  for  a  specified  period  of  time,  in 

14    exchange  for  rent  and  other  consideration.    This  interest  is  distinct  from  the 

15    original  fee  simple  interest  and  the  lessor’s  leased  fee  estate,  and  has  its  own 

                                                                  
         Plaintiffs  characterize  the  district  court’s  decision  as  concluding  that  Defendants’ 
      10

      purported  negligence  was  not  the  proximate  cause  of  Plaintiffs’  obligation  to  rebuild.  
      We  need  not,  and  do  not,  address  whether  this  is  a  proper  characterization  of  the 
      district  court’s  decision.    Instead,  our  conclusion  that  the  “lesser  of  two”  rule  limits 
      Plaintiffs’  damages  to  the  diminution  in  market  value  of  their  leasehold  interests 
      renders the proximate cause issue irrelevant to resolving this case. 

                                                                     28 
       
 1    market value — namely, the amount that a buyer would be willing to pay for the 

 2    right to assume the lessee’s rights and obligations.  See Great Atl. & Pac. Tea Co. v. 

 3    New York, 22 N.Y.2d 75, 84 (1968); Appraisal Inst., The Appraisal of Real Estate 83 

 4    (12th ed. 2001).  If a portion of the property covered by the leasehold interest is 

 5    destroyed  or  damaged,  the  value  of  the  leasehold  interest  falls  because  the 

 6    bundle  of  rights  to  which  the  owner  of  that  interest  is  entitled  becomes  less 

 7    valuable.    See,  e.g.,  James  R.  MacCrate,  The  Valuation  of  Leasehold  Interests,  Real 

 8    Estate      Appraisal        and       Valuation        Issues       (June      2,      2010), 

 9    https://realestatevaluation.wordpress.com/2010/06/02/the‐valuation‐of‐leasehold‐

10    interests/;  Jeffrey  D.  Fisher  &  Robert  S.  Martin,  Income  Property  Appraisal  189 

11    (1991).  An award can therefore place the lessee in the “same position as it was 

12    prior  to  the  wrongdoing,”  36  N.Y.  Jur.  2d  Damages  §  6,  either  by  providing  the 

13    monetary  equivalent  of  the  lost  value  or  by  presenting  the  plaintiff  with 

14    sufficient  funds  to  repair  the  damages  and  weather  the  reconstruction  period, 

15    thereby restoring the original value of the rights under the lease.  Cf. Great Atl. & 

16    Pac.  Tea  Co.,  22  N.Y.2d  at  84  (“The  damages  to  which  a  lessee  is  entitled  are 

17    generally the value of the leasehold.”). 




                                                    29 
       
 1                  Of  course,  leasehold  interests  involve  a  different  set  of  rights  and 

 2    obligations than fee simple ownership.  But these are differences of degree, not of 

 3    kind.  For instance, a lessee, unlike a fee simple owner, often has an obligation to 

 4    pay rent that continues even after the property covered by the lease is destroyed.  

 5    In  fact,  both  WTCP  and  7WTCo.’s  leases  contain  such  a  covenant.    This 

 6    continuing  obligation,  however,  means  only  that  the  value  of  the  leasehold 

 7    interest after the destructive event must take into account the lessee’s obligation 

 8    to  make  future  rental  payments.    Professor  Vandell,  Plaintiffs’  expert  on 

 9    damages, agrees, and attributes a negative market value to Plaintiffs’ leases after 

10    the attacks to account for the obligation to pay rent.  This method of calculating 

11    diminution  in  market  value  differs  from  the  calculation  that  a  court  would 

12    perform  in  the  context  of  fee  simple  ownership,  but  that  does  not  alter  the 

13    principle  that  diminution  in  value,  properly  ascertained,  can  adequately 

14    compensate a commercial lessee. 

15                  WTCP  and  7WTCo.  counter  that  their  leases  also  differ  from  fee  simple 

16    ownership because they are obligated to reconstruct the Leased Buildings.11  That 


                                                                  
      11  Defendants  challenge  Plaintiffs’  characterization  of  the  requirement  to  rebuild  the 
      Leased Buildings.  Appellees’ Br. at 55‐62.  Their argument centers on the clause in the 
      lease that requires Plaintiffs to “rebuild, restore, repair, and replace” the Buildings, but 
      only “to the extent feasible, prudent and commercially reasonable.”  Id. at 56.  Because 
                                                                     30 
       
 1    obligation does not, however, entitle them to the reconstruction cost measure of 

 2    damages.    Although  property  owners  are  often  “not  legally  obligated”  to 

 3    reconstruct damaged property, “economic circumstances often force them to do 

 4    so”;  “[w]hen  a  home  is  condemned,  for  example,  its  owner  must  find  another 

 5    place  to  live.”    United  States  v.  50  Acres  of  Land,  469  U.S.  24,  34  (1984).  

 6    Nonetheless, New York courts have not considered a plaintiff’s decision to repair 

 7    property, standing alone, to be a sufficient justification for awarding replacement 

 8    costs that exceed diminution in market value.  See, e.g., Fisher, 98 N.Y.2d at 534‐40 

 9    (limiting plaintiffs’ recovery to diminution in market value notwithstanding fact 

10    that  plaintiff  had  already  rebuilt  property);  cf.  Application  of  City  of  N.Y.,  680 

11    N.Y.S.2d  533,  535‐36  (1st  Dep’t  1998)  (noting  that,  in  the  takings  context, 

12    replacing condemned property is not sufficient to justify compensation in excess 

13    of market value).  Compensatory damages, after all, “serve to make good, so far 

14    as  it  is  possible  to  do  so  in  dollars  and  cents,  the  harm  done  by  a  wrongdoer,” 

15    which  is,  at  most,  what  the  plaintiff  lost,  not  what  the  plaintiff  later  purchased, 

16    even  if  they  were  required  to  do  so.    Lopez  v.  Adams,  895  N.Y.S.2d  532,  538  (3d 

17    Dep’t 2010); see Dobbs, supra § 5.2(3) at 722.  Replacing a property may cost more 
                                                                                                                                                                                                      
      we  conclude that the  purported covenant to  rebuild  does  not alter  Plaintiffs’ potential 
      tort  recoveries,  we  need  not  decide  whether  this  lease  provision  constitutes  an 
      unconditional obligation to rebuild. 
                                                                                                   31 
       
 1    than  the  pre‐destruction  value,  “but  the  new  [property]  itself  will  be  more 

 2    valuable  and  last  longer.”    50  Acres  of  Land,  469  U.S.  at  34  n.21  (quoting  United 

 3    States v. 564.54 Acres of Land, 441 U.S. 506, 518 (1979) (White, J., concurring)). 

 4           Plaintiffs’  covenants  to  rebuild  the  Leased  Buildings,  then,  may  require 

 5    them  to  devote  funds  to  reconstruction,  but  do  not  alter  the  measure  of  their 

 6    potential  tort  recoveries.    Just  as  a  landowner  may  have  a  strong  economic 

 7    interest  in  rebuilding  property,  a  lessor  and  lessee  may  wish  to  ensure  that  the 

 8    leased  property  is  rebuilt  in  the  event  of  destruction.    Covenants  to  repair 

 9    accomplish that goal by allocating the risk of loss between the two parties.  They 

10    do not, however, magnify the value of the damage from the property destruction 

11    or put the party who has assumed the obligation to rebuild in any worse position 

12    than a landowner who, for economic reasons, is forced to rebuild in the absence 

13    of  a  contract.    As  a  result,  WTCP  and  7WTCo.,  and  similarly  situated  lessees, 

14    should not receive a higher measure of damages than the landowner could have 

15    recovered  without  the  contract  simply  because  dividing  the  interest  in  land 

16    required  agreeing,  in  advance,  on  how  to  handle  possible  damage  to  the 

17    property.  Cf. 50 Acres of Land, 469 U.S. at 34‐35 (concluding that, in the context of 

18    just compensation, a plaintiff’s “legal obligation” to replace a condemned facility 



                                                     32 
       
 1    does  not  justify  a  different  measure  of  damages  than  a  party  without  such  an 

 2    obligation  would  receive).    To  hold  otherwise  would  be  inconsistent  with  New 

 3    York  courts’  reluctance  to  consider  landowners’  decisions  to  rebuild  when 

 4    selecting the measure of damages, see Fisher, 98 N.Y.2d at 534‐40, and the general 

 5    principle that, when property is destroyed or condemned, a lessee is entitled to 

 6    no more for that loss than the unencumbered value of the fee interest, see Great 

 7    Atl. & Pac. Tea Co., 22 N.Y.2d at 84. 

 8           As  an  alternative,  WTCP  and  7WTCo.  argue  that,  in  this  particular  case, 

 9    diminution  of  value  is  an  inadequate  measure  of  damages  because  it  does  not 

10    account for the property’s “unique public benefit” — namely, the promotion of 

11    economic  development  in  lower  Manhattan  and  northern  New  Jersey  —  or  its 

12    “iconic status.”  Appellants’ Br. at 61‐65.  In support, they rely on the testimony 

13    of  their  expert  witnesses,  and  contend  that  a  jury  should  have  considered  their 

14    entitlement  to  replacement  costs.    Cf.  Jenkins,  55  N.Y.2d  at  39  (requiring 

15    defendant  to  prove  that  the  lesser  measure  of  damages  “will  sufficiently 

16    compensate for the loss”). 

17           We find these arguments unpersuasive.  We recognize that, in the context 

18    of  just  compensation  for  takings,  New  York  courts  have  noted  that,  although 



                                                  33 
       
 1    ordinarily “the fair equivalent of the actual loss sustained” by a property’s owner 

 2    is the property’s market value, some property “is of a kind seldom traded, [such 

 3    that] it lacks a ‘market price’” and therefore must be compensated for according 

 4    to its replacement cost.  Matter of Rochester Urban Renewal Agency, 45 N.Y.2d 1, 8‐9 

 5    (1978).    But  this  class  of  “specialty”  property  is  narrow;  “reproduction  cost 

 6    should  be  utilized  only  in  those  limited  instances  in  which  no  other  method  of 

 7    valuation will yield a legally and economically realistic value for the property.”  

 8    Great Atl. & Pac. Tea Co. v. Kiernan, 42 N.Y.2d 236, 242 (1977).  Accordingly, New 

 9    York courts have awarded replacement costs only when the property at issue is 

10    “specially built” for a “specific purpose” and a “special use,” there is “no market 

11    for  the  type  of  property  .  .  .  and  no  sales  of  property  for  such  use,”  and  the 

12    property’s use is “economically feasible and reasonably expected to be replaced.”  

13    Application  of  City  of  N.Y.,  680  N.Y.S.2d  at  535‐36  (quoting  Matter  of  Cnty.  of 

14    Nassau,  349  N.Y.S.2d  422,  427  (2d  Dep’t  1973));  see  Matter  of  Saratoga  Harness 

15    Racing  v.  Williams,  91  N.Y.2d  639,  645‐46  (1998).    “Churches,  hospitals, 

16    clubhouses and like structures . . . commonly fall within this category” because 

17    the  building  “may  be  regarded  by  the  organization  that  owns  and  utilizes  it  as 

18    worth  everything  it  cost  to  construct  and  more,  yet  it  may  not  be  ‘marketable’ 



                                                    34 
       
 1    because  no  similar  group  would  have  sufficient  need  for  the  property  to  be 

 2    willing to purchase it.”  Rochester Urban Renewal Agency, 45 N.Y.2d at 9. 

 3           In light of this standard, there is no genuine dispute of material fact about 

 4    whether diminution in market value is an adequate measure of damages.  At the 

 5    start,  7WTCo.  has  presented  no  evidence  that  7  World  Trade  Center  is 

 6    sufficiently  unique,  or  served  such  a  significant  public  purpose,  to  warrant  a 

 7    recovery in excess of lost market value.  In fact, Professor Kerry Vandell, the only 

 8    expert  to  submit  a  report  about  the  property,  calculated  the  change  in  market 

 9    value to 7WTCo.’s leasehold interest by comparing the expected income streams 

10    before and after the September 11th attacks.   

11           As  for  WTCP,  Defendants’  submissions  conclusively  establish  that  the 

12    company’s  interest  in  the  Main  Site  Buildings  was  not  “specialty”  property  for 

13    which  reproduction  cost  is  the  only  appropriate  measure  of  damages.    WTCP’s 

14    property  interest  consists  of  99‐year  leases  to  five  commercial  office  buildings, 

15    with the reversionary interest held by the Port Authority.  Far from there being 

16    “no market for [this] type of property,” Saratoga Harness Racing, 91 N.Y.2d at 645, 

17    WTCP procured its leasehold interests through what Charles Gargano from the 

18    Port  Authority  called  a  “worldwide  .  .  .  competitive  bidding  process,”  J.A.  594.  



                                                   35 
       
 1    Michael  Levy,  from  WTCP,  agreed  that  the  bidding  was  “extensive”  and 

 2    “competitive”  because  the  buildings  were  “trophy”  properties.    J.A.  598‐99.  

 3    After  obtaining  the  leases,  moreover,  WTCP  operated  its  Leased  Buildings  as  a 

 4    landlord,  subleasing  portions  of  the  property  to  commercial  tenants.    This  was 

 5    not  a  “special  use.”    Application  of  City  of  N.Y.,  680  N.Y.S.2d  at  535‐36;  see  also 

 6    Heidorf  v.  Town  of  Northumberland,  985  F.  Supp.  250,  262  n.6  (N.D.N.Y.  1997) 

 7    (distinguishing between a building’s historic “status” and the uniqueness of the 

 8    “use”  to  which  it  is  put).    Quite  to  the  contrary,  WTCP’s  leases  required  the 

 9    company to “operate and maintain” the properties as “office building[s] . . . in a 

10    manner  generally  consistent  with  other  office  buildings  located  within  the 

11    Borough of Manhattan,” and included a list of comparable buildings in the area.  

12    J.A. 414.12 

                                                                  
      12  Even  if,  as  Plaintiffs  claim,  no  buildings  are  precisely  comparable  to  the  Main  Site 
      Buildings,  it  does  not  mean  that  the  leases  for  those  buildings  lacked  a  market  value.   
      Assessing  comparable  leases  is  only  one  way  to  value  a  leasehold  interest,  and  other 
      methods  —  most  notably  the  capitalization  of  income  approach  —  are  equally  valid.  
      See Allied Corp. v. Town of Camillus, 80 N.Y.2d 351, 356 (1992) (“[E]vidence of comparable 
      sales  is  generally  the  preferred  measure  of  a  property’s  value  .  .  .  ,  but  where  there  is 
      insufficient  relevant  data,  value  may  be  determined  by  other  methods.”);  Gordon  v. 
      Town of Esopus, 745 N.Y.S.2d 334, 335 (3d Dep’t 2002) (accepting an “income valuation 
      method” when the property was “income producing” and “unique to the extent that no 
      comparable properties exist”); see also Saratoga Harness Racing, 91 N.Y.2d at 643.  Indeed, 
      “even  when  alternative  theories  must  be  used”  courts  have  shied  away  from  using  a 
      “reproduction  cost”  methodology  except  for  the  narrow  class  of  “properties  deemed 
      ‘specialties.’”  Allied Corp., 80 N.Y.2d at 356‐57. 

                                                                     36 
       
 1           Nor is WTCP’s claim for replacement costs supported by the World Trade 

 2    Center  Complex’s  public  purpose.    WTCP’s  experts  attest  to  the  “public 

 3    purpose”  that  the  World  Trade  Center  Complex  serves,  noting  that  it 

 4    reinvigorated  the  economic  life  of  lower  Manhattan  and  Northern  New  Jersey.  

 5    But  WTCP  did  not  lease  the  entire  World  Trade  Center  Complex;  its  leasehold 

 6    interest  encompassed  only  the  office  space  in  the  Main  Site  Buildings.    As 

 7    Sheldon  Gottlieb,  WTCP’s  appraisal  expert,  explained:  “[t]he  Port  Authority 

 8    never leased the non‐commercial, public purpose, and public benefit part of the 

 9    properties  or  their  operation  to  WTCP.”    J.A.  565  n.4.    More  fundamentally,  in 

10    evaluating  just  compensation,  the  Supreme  Court  has  refused  to  compensate 

11    private plaintiffs for the community value of their properties.  See 564.54 Acres of 

12    Land, 441 U.S. at 516.  The Court’s rationale readily applies in the context of tort 

13    damages.    “The  community  benefit”  a  property  confers  “might  provide  an 

14    indication  of  the  public’s  loss,”  but  compensatory  damages  seek  to  ensure  that 

15    the  “owner”  of  the  property  is  “made  whole.”    Id.    WTCP  “did  not  hold”  its 

16    leasehold  interests  “as  the  public’s  trustee  and  thus  is  not  entitled  to  be 

17    indemnified for the public’s loss.”  Id.; see N.Y. Unconsol. Law § 6610 (entrusting 




                                                  37 
       
 1    the  Port  Authority  with  “undertaking  .  .  .  [t]he  effectuation  of  the  world  trade 

 2    center”).13   

 3                  Critically,  our  conclusion  that  WTCP  and  7WTCo.  are  not  entitled  to 

 4    replacement  costs  by  no  means  minimizes  the  importance  of  the  World  Trade 

 5    Center Complex to New York and New Jersey or the country’s interest in seeing 

 6    the  site  rebuilt.    Compensatory  damages  are  not  designed,  and  courts 

 7    adjudicating  civil  claims  are  not  well  suited,  to  heal  a  region’s  and  a  nation’s 

 8    wounds.    Rather,  we  simply  conclude,  agreeing  with  the  district  court,  that 

 9    Plaintiffs’ leases for the office space at 1, 2, 4, 5, and 7 World Trade Center can be 

10    valued  according  to  market  metrics,  and  that  Plaintiffs  can  therefore  be 

11    compensated by the diminution in the market value of those leasehold interests.  

12    Plaintiffs  (assuming  liability  is  established)  are  entitled  to  compensation  for  the 

13    amount of value that their leasehold interests lost due to the attacks, but not to 

14    reconstruction costs. 

15                   

16                   
                                                                  
         Although  Defendants  devote  a  significant  portion  of  their  briefing  to  the  argument 
      13

      that  the  Port  Authority’s  decision  to  issue  99‐year  leases  “privatized”  the  Leased 
      Buildings, we fail to see how this label alters the damages analysis.  

       


                                                                     38 
       
 1           2. Consequential Damages 

 2           In  addition  to  reconstruction  costs,  WTCP  and  7WTCo.  also  seek 

 3    consequential  damages.    Specifically,  Plaintiffs  argue  that  they  are  entitled  to 

 4    recover for the cost of retenanting the Leased Buildings, hiring attorneys during 

 5    litigation with their insurers, paying mortgage carrying costs, and losing tenant 

 6    improvements.  The district court denied these claims for consequential damages 

 7    in  orders  issued  on  September  30,  2009  and  December  5,  2012.    We  agree,  and 

 8    address each decision in turn. 

 9           The  decision  to  deny  damages  for  retenanting  costs  and  lost  tenant 

10    improvements  flows  naturally  from  the  conclusion  that  diminution  in  market 

11    value,  rather  than  replacement  cost,  is  the  correct  measure  of  damages.    Before 

12    the terrorist attacks, the Leased Buildings were fully tenanted.  The difference in 

13    value  of  Plaintiffs’  leasehold  interest  before  and  after  September  11,  2001,  then, 

14    includes  the  loss  of  those  tenants  and  any  improvements  they  made  to  the 

15    premises.  Put differently, the diminution‐in‐value measure of damages already 

16    compensates  Plaintiffs  for  the  fact  that  they  lost  tenanted  buildings  complete 

17    with tenant improvements.  Viewed in this light, Plaintiffs’ claims for the cost of 

18    retenanting  the  Leased  Buildings  and  replacing  tenant  improvements  are 



                                                   39 
       
 1    nothing more than attempts to recover the cost of restoring the Leased Buildings 

 2    to  the  state  in  which  they  existed  before  the  attack  —  the  “reconstruction  cost” 

 3    measure  of  damages  for  these  elements  of  the  leasehold  interests.    Awarding 

 4    these  costs  would  therefore  compensate  Plaintiffs  a  second  time  for  the  same 

 5    loss.  See Fisher, 98 N.Y.2d at 540 (noting that “replacement cost and diminution 

 6    in market value are simply two sides of the same coin”).  Such a double recovery 

 7    would  be  “wholly  inappropriate”  under  compensatory  damages  principles.  

 8    Dobbs,  supra,  §  5.12(2)  at  832  (“It  would  not  be  appropriate  to  award  both 

 9    replacement costs and diminished value of the land, since each of these measures 

10    of damage is an attempt to compensate for the same loss . . . .”). 

11           The  other  consequential  damages  claims  —  for  mortgage  carrying  costs 

12    and attorneys’  fees —  fail  on  causation  grounds.    Regarding  the  former,  WTCP 

13    and 7WTCo. undertook the obligation to pay mortgage carrying costs before the 

14    September 11th attacks; Defendants’ alleged negligence neither caused Plaintiffs 

15    to  bear  those  expenses,  nor  increased the  price.   See  103  N.Y.  Jur. 2d Torts  §  10.  

16    As  to  the  latter,  New  York  courts  allow  plaintiffs  to  recover  “the  reasonable 

17    value of attorneys’ fees and other expenses” when, “through the wrongful act of 

18    his present adversary, [the plaintiff was] involved in earlier litigation with a third 



                                                    40 
       
 1    person  in  bringing  or  defending  an  action  to  protect  his  interests.”    Coopers  & 

 2    Lybrand  v.  Levitt,  384  N.Y.S.2d  804,  807  (1st  Dep’t  1976).    “Such  expenses,” 

 3    however,  must  be  “the  natural  and  necessary  consequences  of  the  defendant’s 

 4    acts,”  id.,  such  as  when  an  attorney’s  malpractice  exposes  the  client  to  liability, 

 5    see  Cent.  Trust  Co.  v.  Goldman,  417  N.Y.S.2d  359  (4th  Dep’t  1979).    Defendants’ 

 6    alleged negligence lacks this requisite connection.  Even assuming, arguendo, that 

 7    Defendants  could  have  reasonably  foreseen  that  their  failure  to  adequately 

 8    monitor  airport  security  checkpoints  could  lead  to  a  hijacking  and  that  the 

 9    hijackers  would  use  the  planes  to  destroy  buildings,  Plaintiffs’  attorneys’  fees 

10    would still not have been the natural and necessary consequence of Defendants’ 

11    negligence.    That  causal  chain  requires  three  further  steps:  first,  Plaintiffs  filing 

12    insurance claims; second, the insurers refusing to pay; and third, Plaintiffs filing 

13    suit.  This series of events is too attenuated to support a claim for attorneys’ fees.  

14    See Martinez v. Lazaroff, 48 N.Y.2d 819, 820 (1979) (concluding, as a matter of law, 

15    that  defendant  was  not  a  “proximate  or  legal  cause  of  the  injuries  suffered” 

16    because the “causal connection . . . was attenuated”); see also Apollo Steel Corp. v. 

17    Melco  Cranes,  Inc.,  609  N.Y.S.2d  121  (4th  Dep’t  1994).    The  district  court  was 




                                                     41 
       
 1    therefore correct to deny Plaintiffs’ claims for consequential damages and to limit 

 2    their recovery to the diminution in value of their leasehold interests. 

 3           3. Calculation of Diminution in Market Value 

 4           Having concluded that Plaintiffs’ compensable damages are limited to the 

 5    diminution  in  the  market  value  of  their  leasehold  interests,  we  turn  now  to  the 

 6    issue of calculating that change in value.  In summary judgment decisions issued 

 7    on  August  30,  2009  and  December  5,  2012,  the  district  court  decided  that  the 

 8    diminution in the value of WTCP and 7WTCo.’s leasehold interests was, at most, 

 9    $2.805  billion  and  $737  million,  respectively.    The  first  figure  derives  from  the 

10    present value of the rental payments that WTCP promised to make over the 99‐

11    year  lifetime  of  its  leases,  and  the  second  is  culled  from  Professor  Vandell’s 

12    evaluation of the pre‐attack value of 7WTCo.’s leasehold interest.  We conclude 

13    that this process for calculating damages misapprehends valuation in the context 

14    of  leasehold  interests.    Accordingly,  we  remand  so  that  the  district  court  can 

15    reassess Plaintiffs’ maximum possible recoveries. 

16           As  the  district  court  recognized,  an  asset’s  “market  value  is  the  price  at 

17    which  [it]  would  change  hands  between  a  willing  buyer  and  a  willing  seller, 

18    neither  being  under  any  compulsion  to  buy  or  sell  and  both  having  reasonable 



                                                   42 
       
 1    knowledge of relevant facts.”  United States v. Cartwright, 411 U.S. 546, 551 (1973); 

 2    see also Appraisal of Real Estate, supra, at 22.  The diminution of an asset’s value, 

 3    then, is calculated by comparing the market value of the asset before and after a 

 4    particular  event.    But  critically,  although  the  terrorist  attacks  destroyed  the 

 5    Leased  Buildings,  the  relevant  assets  being  valued  in  this  case  are  Plaintiffs’ 

 6    leasehold interests.  In short, when the Port Authority issued leases to WTCP and 

 7    7WTCo.,  it  split  the  interests  in  the  Leased  Buildings  into  a  “leased  fee  estate,” 

 8    which  the  Port  Authority  retained,  and  “leasehold  estate[s]”  held  by  Plaintiffs.  

 9    See William B. Brueggeman & Jeffrey D. Fisher, Real Estate Finance and Investments 

10    5‐6 (14th ed. 2011).  Each estate is a distinct asset with its own market value, and 

11    it is the diminution in the value of that estate that is the measure of the owner’s 

12    loss.  See id.; see also Great Atl. & Pac. Tea Co., 22 N.Y.2d at 84. 

13           The  market  value  of  a  leasehold  estate  is  the  price  at  which  the  lease  — 

14    rather than the physical property in the estate — would change hands between a 

15    willing  buyer  and  a  willing  seller  in  a  competitive  market.    Put  differently,  a 

16    leasehold  interest  is  worth  what  a  buyer  in  a  competitive  market  would  be 

17    willing  to pay  in  order  to assume  both the  rights and the  obligations associated 

18    with the lease.  This value can be measured in at least two ways: through a “sales 



                                                    43 
       
 1    comparison  approach,”  which  involves  “comparing  properties  similar  to  the 

 2    subject  property,”  Appraisal  of  Real  Estate,  supra,  at  417,  or  an  “income 

 3    capitalization approach,” which requires analyzing expected costs and revenues 

 4    from  the  property  to  generate  an  assessment  of  future  income,  and 

 5    “capitaliz[ing] the income into an indication of present value,” id. at 471; see also 

 6    id. at 83; W.O.R.C. Realty Corp. v. Bd. of Assessors, 951 N.Y.S.2d 36, 47‐48 (2d Dep’t 

 7    2012) (discussing both methods of valuation in the context of income‐producing 

 8    property).  Notably, because a leasehold interest entails expenditures (such as the 

 9    obligation to pay rent), it can have either a positive or a negative market value.   

10                  An  example  —  using,  for  simplicity’s  sake,  the  “sales  comparison 

11    approach”  —  illustrates  the  point.14    Suppose  a  lessee  rents  a  building  for 

12    $500/month,  and  the  market  rate  for  renting  a  comparable  property  is 

13    $600/month.  In such a scenario, the lessee’s interest has a positive market value 

14    because a buyer should be willing to pay up to $100/month to assume the lease.  

15    See James R. MacCrate, The Valuation of Leasehold Interests, Real Estate Appraisal 


                                                                  
         Plaintiffs’  expert,  Professor  Vandell,  employed  the  income  capitalization  approach 
      14

      when calculating the extent to which the value of Plaintiffs’ leasehold interests changed 
      because of the attacks.  While this is an accepted method for valuing leasehold interests, 
      we conclude that Vandell’s calculations inappropriately included costs associated with 
      replacing the leased buildings.  Because the district court may revisit valuations using 
      the income capitalization approach on remand, we explain our reasoning infra. 
                                                                     44 
       
 1    and      Valuation       Issues      (June          2,    2010),https://realestatevaluation. 

 2    wordpress.com/2010/06/02/the‐valuation‐of‐leasehold‐interests/              (“A     positive 

 3    leasehold  is  created  when  the  market  rent  is  greater  than  the  contract  rent.”).  

 4    Now  suppose  the  market  rental  rate  for  comparable  spaces  was  $400/month  — 

 5    or, more relevantly for this case, that the lessee’s property suffered damage that 

 6    made  it  comparable  to  spaces  renting  for  $400/month.    Under  those 

 7    circumstances, no buyer would be willing to pay to assume the $500/month lease 

 8    when  she  could  rent  a  comparable  property  for  $400/month.    Instead,  the  lessee 

 9    would need to pay buyers to entice them to assume the lease’s obligations, thus 

10    leading  to  a  negative  market  value  for  the  leasehold  interest.    See  Appraisal  of 

11    Real Estate, supra, at 83. 

12           As  Plaintiffs’  experts  explained,  the  district  court’s  evaluation  of  the 

13    leasehold  interests  did  not  follow  traditional  principles  of  valuation  and 

14    incorrectly  assumed  that  a  leasehold  interest  cannot  have  negative  value.  

15    Determining  the  diminution  in  value  of  Plaintiffs’  leasehold  estates  requires 

16    calculating  the  difference  between  the  pre‐  and  post‐attack  market  values  of 

17    those interests.  For WTCP, the district court concluded that the pre‐attack value 

18    of the leasehold interest was $2.805 billion and that the post‐attack value was $0.  



                                                    45 
       
 1    Neither figure is correct.  Opposing summary judgment, WTCP’s expert Sheldon 

 2    Gottlieb  explained  that  $2.805  billion  “reflects  only  the  net  present  value  .  .  .  of 

 3    rental payments that WTCP committed to make to the Port Authority,” and not 

 4    the pre‐attack value of the leasehold interest.  J.A. 559.  We agree.  WTCP’s rental 

 5    payments created the leasehold interest, but do not necessarily reflect the amount 

 6    that a buyer in the open market would have paid to assume WTCP’s rights and 

 7    obligations  under  the  leases  —  the  relevant  inquiry  when  assessing  the  market 

 8    value  of a  leasehold  estate.    Similarly, $0  is an  incorrect  post‐attack valuation.  

 9    Although WTCP could expect to receive $0 in rent from the destroyed buildings, 

10    that  figure  fails  to  account  for  the  company’s  obligation  to,  at  a  minimum, 

11    continue  paying  rent.    Thus,  as  Gottlieb  explained  in  opposition  to  summary 

12    judgment  and  Vandell  reiterated,  WTCP’s  leasehold  interests  had  a  negative 

13    value after the attacks, and the diminution‐in‐value calculation must incorporate 

14    that  negative  market  value.    See  J.A.  569  (Gottlieb  noting  that  the  leasehold 

15    interest  had  a  “negative  value”  after  the  attacks);  J.A.  624  (Vandell  discussing 

16    “negative fair market value”). 

17           The district court took a different approach when evaluating damages for 

18    7WTCo.    Plaintiffs’  expert,  Professor  Vandell,  assessed  the  value  of  7WTCo.’s 



                                                     46 
       
 1    leasehold interest using the income capitalization approach and determined that, 

 2    immediately before September 11, 2001, it was worth $737 million.  The district 

 3    court  adopted  this  figure  as  the  pre‐attack  market  value.    But  rather  than 

 4    assessing  the  post‐attack  value  under  a  similar  approach,  the  court  again 

 5    declared the post‐attack leasehold value to be $0, leading to total losses of $737 

 6    million.    Again,  $0  reflects  the  rent  that  7WTCo.  could  expect  to  receive  for  its 

 7    destroyed  building,  but misstates the  post‐attack value  of  the  leasehold  interest 

 8    because,  at  a  minimum,  it  fails  to  account  for  the  continued  obligation  to  pay 

 9    rent.   

10           Thus, for both WTCP and 7WTCo., the district court calculated the decline 

11    in  value  of  their  leasehold  interests  in  a  manner  that  is  inconsistent  with  the 

12    established practice for valuing leasehold estates.  Because this error potentially 

13    led to incorrect diminution‐in‐value calculations, we remand for the district court 

14    to reassess Plaintiffs’ maximum recoverable damages. 

15           Nonetheless, our conclusion that the district court incorrectly assessed the 

16    diminution in value of Plaintiffs’ leasehold interests should not be confused with 

17    an  endorsement  of  Plaintiffs’  damages  claims  nor  taken  to  mean  that  Plaintiffs 

18    are necessarily entitled to a trial on damages or to a damages recovery.  As to the 



                                                    47 
       
 1    flaws in Plaintiffs’ appraisal of damages, the district court was correct to observe 

 2    that  both  WTCP  and  7WTCo.  ignored  its  denial  of  reconstruction  costs  in  their 

 3    diminution‐in‐value  calculations.    In  his  reports  on  damages,  Professor  Vandell 

 4    calculated  the  pre‐  and  post‐attack  values  of  Plaintiffs’  leasehold  interests  by 

 5    estimating the expected income and expenses associated with those interests — 

 6    in  other  words,  by  using  the  “income  capitalization  approach.”    As  Plaintiffs 

 7    acknowledge in their brief on appeal, Professor Vandell’s assessments include, as 

 8    part  of  the  post‐attack  valuations,  reconstruction  costs,  tenant  improvement 

 9    allowances,  leasing  commissions,  and  projected  capital  expenditures  —  all  of 

10    which are costs associated with replacing the Leased Buildings.  See Appellants’ 

11    Br. at 69 n.44.  To be consistent with the denial of reconstruction costs, the post‐

12    attack  leasehold  value  should  reflect  only  those  continuing  obligations  that  are 

13    unrelated  to  reconstruction,  such  as  rental  payments.    In  other  words,  the  post‐

14    attack valuation should operate under the hypothetical that the Leased Buildings 

15    were not rebuilt.15 



                                                                  
      15  We  note  that  Professor  Vandell’s  post‐attack  valuation  also  included  the  value  of 
      expected rental income and operating expenses after reconstruction.  Because these cash 
      flows assume that Plaintiffs reconstructed the Leased Buildings, the district court likely 
      should exclude them from the post‐attack valuation. 

                                                                     48 
       
 1           It is also significant that WTCP signed its lease agreements shortly before 

 2    the terrorist attacks.  The district court was correct to observe that market value 

 3    often  reflects  expected  profits.    Indeed,  both  this  Court  and  New  York  courts 

 4    agree that “[m]arket value damages are ‘based on future profits as estimated by 

 5    potential buyers who form the ‘market,’ and ‘reflect the buyer’s discount for the 

 6    fact that the profits would be postponed and . . . uncertain.’”  Schonfeld v. Hilliard, 

 7    218 F.3d 164,  176  (2d  Cir. 2000)  (quoting 1  Dobbs,  supra,  § 3.3(7));  see  Sandoro  v. 

 8    Harlem‐Genesee  Mkt.  &  Nursery,  Inc.,  482  N.Y.S.2d  165,  167  (3d  Dep’t  1984).    

 9    When  there  is  “a  recent  sale  price  for  the  subject  asset,  negotiated  by  parties  at 

10    arm’s  length,”  that  price  may  be  the  “best  evidence”  of  the  asset’s  “market 

11    value,” taking into account expected profits.  Schonfeld, 218 F.3d at 178 (internal 

12    quotation marks omitted); see W.T. Grant Co. v. Srogi, 52 N.Y.2d 496, 511 (1981). 

13           As a result, WTCP is incorrect to state that it was “entitled to a reasonable 

14    rate of return” above the rent it agreed to pay.  Appellants’ Br. at 72.  Purchasing 

15    a commercial leasehold interest, like any other business venture, entails risk.  The 

16    fact that WTCP agreed to pay $2.805 billion in rent just months before the attack 

17    may be evidence that the pre‐attack value of its leasehold interest was $0.  That 

18    is,  if  WTCP  was  the  highest  bidder  in  a  competitive  market  for  the  Leased 



                                                     49 
       
 1    Buildings, no other buyer would have been willing to pay WTCP to assume the 

 2    leasehold  interest.    See  Schonfeld,  218  F.3d  at  176;  J.A.  632  (“[F]air  market  value 

 3    represents the amount an investor . . . would be willing to pay for an assignment 

 4    of the Net Leases . . . .”).  On the other hand, WTCP contends that the pre‐attack 

 5    value of its leasehold interest was $1.459 billion, relying in part on “increases in 

 6    market  rents  and  net  operating  income  levels  that  were  reasonably  expected 

 7    when  management  of  the  space  .  .  .  was  transferred  .  .  .  to  an  experienced 

 8    manager such as WTCP.”  J.A. 633.  The district court recognized that the market 

 9    value  of  the  leaseholds  may  have  changed  between  April  2001,  when  WTCP 

10    acquired  the  Main  Site  Leases,  and  September  2001,  immediately  prior  to  the 

11    destruction  of  the  properties,  and  it  provided  WTCP  an  opportunity  to  raise  a 

12    material issue of fact as to whether this had occurred.  We leave it to the district 

13    court  to  decide,  in  the  first  instance,  whether  there  is  a  genuine  dispute  of 

14    material  fact  about  whether  WTCP’s  pre‐attack  leasehold  interests  had  positive 

15    value, using the principles outlined here.  But it is emphatically not the case that 

16    Plaintiffs are entitled to damages that reflect a guaranteed profit on their leases. 

17           In  sum,  our  decision  is  a  narrow  one.    We  agree  with  the  district  court’s 

18    decision that Plaintiffs can recover only for the diminution in the value of their 



                                                     50 
       
 1    leasehold  interests,  and  are  not  entitled  to  reconstruction  costs  or  the  claimed 

 2    consequential  damages.    Nonetheless,  we  conclude  that,  as  Plaintiffs’  experts 

 3    opined  in  their  reports,  the  district  court’s  evaluation  of  WTCP  and  7WTCo.’s 

 4    losses  departed  from  established  methods  of  valuing  leasehold  estates.  

 5    Accordingly, we remand as to the August 30, 2004 and December 5, 2012 orders 

 6    establishing  the  diminution  in  value  of  Plaintiffs’  leasehold  interests.    On 

 7    remand,  the  district  court  should  reassess  the  diminution  in  value  of  those 

 8    leasehold  estates  by  considering  their  pre‐  and  post‐attack  market  values,  with 

 9    the  post‐attack  values  measured  as  if  the  Leased  Buildings  were  not 

10    reconstructed.    The  district  court  is  free  to  decide,  in  the  first  instance,  whether 

11    additional discovery is needed before another set of summary judgment motions 

12    or a trial on the issue of damages.16 

13                   

                                                                  
         The  district  court  could  allow  additional  discovery  or  conduct  a  limited  trial  on 
      16

      damages, but may find such steps unnecessary.  For instance, if the court concludes, on 
      the  existing  record,  that  the  pre‐attack  value  of  WTCP’s  leasehold  interests  was  $0,  it 
      may  be  able  to  calculate  their  post‐attack  value  from  Vandell’s  report  (or  perhaps  to 
      determine that such a specific calculation is unnecessary because the calculation could 
      not  result in an award greater than the Plaintiff’s insurance  recovery).   To  ensure that 
      the  post‐attack  value  does  not  include  costs  and  revenues  associated  with 
      reconstruction,  the  court  in  referring  to  Vandell’s  report  would  need  to  exclude 
      “[r]ebuilding [c]osts,” J.A. 640, and “[p]rojected [r]evenues,” J.A. 643, and include only 
      those  “[p]rojected  [c]osts,” J.A. 644‐45,  that WTCP would have  incurred had the  Main 
      Site Buildings not been rebuilt. 
                                                                     51 
       
 1    B. Collateral Offset 

 2           Because  we  agree  with  the  district  court  that  WTCP  and  7WTCo.  can 

 3    recover  only  for  the  diminution  in  value  of  their  leasehold  interests,  we  must 

 4    address  the  second  pillar  of  the  decision  below:  the  conclusion  that  Plaintiffs’ 

 5    insurance recoveries should reduce the amount of their potential tort award.  “In 

 6    most jurisdictions[,] the damages recoverable for a wrong are not diminished by 

 7    the fact that the party injured has been wholly or partly indemnified for his loss 

 8    by  insurance.”    Healy  v.  Rennert,  9  N.Y.2d  202,  206  (1961).    But  New  York  has 

 9    chosen to override this “collateral source rule” by statute.  See Oden v. Chemung 

10    Cnty. Indus. Dev. Agency, 87 N.Y.2d 81, 85‐86 (1995).  Pursuant to CPLR § 4545, if 

11    a court finds that any “cost or expense” from an “injury to property” will be, or 

12    has  been,  “replaced  or  indemnified  from  any  collateral  source,”  such  as 

13    insurance, the court “shall reduce the amount of the award” for that injury by an 

14    amount  equal  to  the  collateral  reimbursement.    Id.  §  4545(c).    This  provision  is 

15    designed to assure that plaintiffs do not receive “duplicative recoveries” for the 

16    same type of loss.  Fisher, 98 N.Y.2d at 538.  As a result, a defendant must show, 

17    by clear and convincing evidence, that “the collateral source payment represents 

18    reimbursement for a particular category of loss that corresponds to a category of 



                                                   52 
       
 1    loss for which damages were awarded.”  Oden, 87 N.Y.2d at 84; see also Johnson v. 

 2    N.Y.C. Transit Auth., 929 N.Y.S.2d 215, 220 (1st Dep’t 2011). 

 3                  Here,  the  district  court  conducted  a  bench  trial  to  identify  the  specific 

 4    losses  for  which  Plaintiffs’  insurance  proceeds  reimbursed  them,  and  to 

 5    determine  whether  those  reimbursements  correspond  to  the  same  category  of 

 6    loss  as their  potential  tort recovery.   After  five  days  of  testimony,  on August 1, 

 7    2013 the court found that nearly all of WTCP and 7WTCo.’s insurance proceeds 

 8    reimbursed  them  for  the  costs  of  reconstructing  the  Leased  Buildings  and  for 

 9    “business  interruption,”  i.e.,  lost  revenue  while  the  Buildings  were  being 

10    rebuilt.17  S.P.A. 81.  It then concluded that both these insurance proceeds and the 

11    potential  tort  awards  for  lost  leasehold  value  provide  reimbursement  for  the 

12    same  category  of  loss,  and  therefore  reduced  the  potential  tort  awards  by  the 

13    value  of  the  insurance  recoveries.18    We  conclude  that  the  district  court  did  not 

                                                                  
         The  district  court  allocated  $1.8  million  of  7WTCo.’s  insurance  recoveries  to  lost 
      17

      personal  property.  7WTCo.  and  Defendants  have  reached  a  settlement  regarding  the 
      company’s  claims  for  lost  personal  property,  making  this  portion  of  the  insurance 
      recoveries irrelevant for the purposes of this appeal.  

         Before  offsetting  insurance  recoveries  against  the  potential  tort  award,  the  district 
      18

      court  deducted  the  amount  Plaintiffs  spent  on  claims‐preparation  expenses  from  the 
      total  insurance  recovery.    This  decision  was  not  error.    CPLR  §  4545  directs  courts  to 
      reduce  awards  by  the  amount  of  collateral  recoveries  “minus  an  amount  equal  to” 
      certain  past  premium  payments  and  the  ongoing  “cost  to  the  plaintiff  of  maintaining 
      such benefits.”  When an insurance policy requires the insured to investigate their own 
                                                                     53 
       
 1    err,  much  less  clearly  err,  in  allocating  Plaintiffs’  insurance  recoveries  to 

 2    replacement costs and business interruption losses, and agree with its conclusion 

 3    that  these  reimbursements  correspond  to  the  same  loss  as  the  potential  tort 

 4    award. 

 5                  We begin, however, on a procedural note.  No doubt due to the large size 

 6    of  the  insurance  recoveries,  the  district  court  opted  to  conduct  a  bench  trial  on 

 7    the  collateral  offset  issue  before  a  trial  on  liability  and  damages.    Decisions  to 

 8    bifurcate  trials,  like  this  one,  are  authorized  by  Federal  Rule  of  Civil  Procedure 

 9    42(b) and are typically well within the discretion of district courts.  See Amato v. 

10    City  of  Saratoga  Springs,  170  F.3d  311,  316  (2d  Cir.  1999).    But  Plaintiffs  contend 

11    that the timing of the collateral offset trial was inappropriate in this case because 

12    CPLR § 4545 “makes clear that a ‘correspondence’ hearing should not occur until 

13    after  the  jury  has  reached  a  verdict”  on  liability  and  damages.    Appellants’  Br. 

14    at 86.   

15                  Plaintiffs’  argument  misapprehends  the  role  of  New  York  law  under  the 

16    ATSSSA.  The ATSSSA creates a federal cause of action for damages arising out 

17    of the September 11, 2001 attacks, and incorporates state law as the “substantive 
                                                                                                                                                                                                      
      claims  and  submit  proofs  of  loss,  those  expenditures  may  be  counted  as  costs  of 
      “maintaining [the insurance] benefits.” 

                                                                                                   54 
       
 1    law for decision in any such suit.”  ATSSSA § 408(2) (emphasis added).  Federal 

 2    law  controls  procedure,  and  the  order  in  which  issues  are  decided  is 

 3    quintessentially  procedural  —  it  “governs  only  the  manner  and  the  means  by 

 4    which the litigants’ rights are enforced,” not “the rules of decision by which the 

 5    court will adjudicate those rights.”  Shady Grove Orthopedic Assocs. v. Allstate Ins. 

 6    Co., 559 U.S. 393, 407 (2010) (internal quotation marks and brackets omitted).  Of 

 7    course,  there  may  be  situations  in  which  deciding  the  collateral  offset  issue 

 8    before  a  damages  trial  is  impossible,  particularly  if  there  are  multiple  types  of 

 9    loss for which the jury could compensate the plaintiff.  See Shue v. Red Creek Cent. 

10    Sch.  Dist.,  697  N.Y.S.2d  437,  439  (4th  Dep’t  1999)  (reversing  a  collateral  offset 

11    decision because the jury had not allocated damages to the different losses).  But 

12    this  is  not  such  a  case.    Here,  the  district  court  could  predict,  with  complete 

13    certainty,  the  element  of  loss  for  which  a  jury  would  award  damage  because 

14    WTCP  and  7WTCo.  can  recover  only  for  the  diminution  in  the  market  value  of 

15    their leasehold interests.  See Oden, 87 N.Y.2d at 89 (“The problem of matching up 

16    a  collateral  source  to  an  item  of  loss  is  simply  a  matter  of  proof  and  factual 

17    analysis.”).    The  district  court  therefore  had  a  firm  legal  basis  for  trying  the 

18    collateral offset issue first, and did not abuse its discretion in doing so. 



                                                   55 
       
 1           Turning to the substance of the district court’s decision, Plaintiffs raise two 

 2    primary challenges.  First, they argue that it was error to allocate their insurance 

 3    recoveries  to  replacement  costs  and  business  interruption  losses.    Second,  they 

 4    contend  that,  even  if  it  was  possible  to  allocate  their  collateral  recoveries  to 

 5    replacement costs and business interruption losses, those reimbursements do not 

 6    correspond  to  the  potential  tort  recovery  for  the  lost  market  value  of  their 

 7    leasehold interests.  Neither argument is persuasive. 

 8           The  district  court  did  not  err  by  allocating  the  insurance  recoveries  to 

 9    replacement  costs  and  business  interruption.    The  court  found,  and  Plaintiffs’ 

10    experts  agreed,  that  WTCP  and  7WTCo.  obtained  two  categories  of  insurance 

11    coverage: “replacement cost” coverage, which covers damages to the buildings, 

12    tenant  improvements,  personal  property,  and  equipment,  J.A.  1227;  and 

13    “business  interruption”  coverage,    which  reimburses  for  “loss  of  revenues  or 

14    rental values . . . from the date of the loss until” the buildings are restored, J.A. 

15    1165.  See S.P.A. 79.  The district court also found that, when WTCP and 7WTCo. 

16    submitted proofs of loss after the terrorist attacks, those submissions attached a 

17    dollar value only to the costs of replacing the Leased Buildings and to business 

18    interruption  losses.    Plaintiffs  concede  this  point  as  well,  admitting  that  these 



                                                   56 
       
 1    losses, by themselves, exceeded the value of the insurance policies.  Appellants’ 

 2    Br. at 24‐26. 

 3           Nonetheless, Plaintiffs contend that, because they received their insurance 

 4    reimbursements in the form of “global settlement[s]” reached after litigation with 

 5    the  insurers,  Appellants’  Br.  at  88,  the  district  court  should  not  have  allocated 

 6    their  insurance  proceeds  to  replacement  costs  and  business  interruption  losses.  

 7    In particular, they note that the settlements released “all claims” against insurers, 

 8    which they contend could include the value of “extracontractual claims for bad 

 9    faith” that they raised during the litigation.  Appellants’ Br. at 88‐89.  The district 

10    court rejected this argument, and the record supports that decision.  Defendants’ 

11    insurance  expert,  Michael  Beach,  explained  that  settlements  are  common  in  the 

12    insurance  industry  even  when  disputes  do  not  go  to  litigation,  and  that 

13    settlements  typically  contain  a  general  release  to  ensure  that  there  will  be  “no 

14    further claims paid in relation to the insurance event.”  J.A. 1175.  To determine 

15    what the settlement paid the insured for, one needs to “rely upon the underlying 

16    documents” submitted, which did not, in his opinion, “suggest that the insurers 

17    paid  on  anything  other  than”  the  replacement  cost  and  business  interruption 

18    claims.    Id.    Indeed,  Plaintiffs’  own  insurance  expert  also  did  not  allocate  any 



                                                   57 
       
 1    money  to  “extra‐contractual  claims”  when  evaluating  WTCP  and  7WTCo.’s 

 2    insurance recoveries, J.A. 1234, and the district court found that “[t]he recovery 

 3    against nearly every insurer was at, or near, the policy limits,” S.P.A. 90‐91.  On 

 4    these facts, it was not error to allocate Plaintiffs’ insurance proceeds to the only 

 5    two  categories  of  coverage  they  obtained:  replacement  cost  coverage  and 

 6    business interruption coverage.19 

 7                  Plaintiffs’  second  argument  —  that  replacement  costs  and  business 

 8    interruption  losses  do  not  correspond  to  the  same  category  of  loss  as  the 

 9    diminution in the market value of Plaintiffs’ leasehold interests — fares no better.  

10    Our analysis begins, and in large part ends, with the New York Court of Appeals 

11    decision in Fisher v. Qualico Contracting Corp., 98 N.Y.2d at 534.  In that case, the 

12    defendant  negligently  destroyed  the  plaintiffs’  residence  in  a  construction 

13    accident.    The  plaintiffs  received  insurance  payments  to  cover  “the  actual 

                                                                  
      19  Plaintiffs  note  that,  in  Shue  v.  Red  Creek  Central  School  District,  697  N.Y.S.2d  437  (4th 
      Dep’t  1999), and Boshnakov v. Board of  Education of Town of Eden, 716  N.Y.S.2d 520  (4th 
      Dep’t 2000), courts refused to find correspondence when juries issued verdicts that did 
      not assign  damages to “each element of loss.”  Shue, 697 N.Y.S.2d at 439.  Unitemized 
      jury verdicts are not analogous to Plaintiffs’ insurance recoveries.  Quite simply, in the 
      context of a trial, the defendant has an opportunity to request an itemized verdict and, 
      if  it  fails  to  do  so,  it  becomes  impossible  to  recreate  the  jury’s  decisionmaking.    Here, 
      however,  the  district  court  could  ascertain  the  allocation  of  the  settlements  from  the 
      record of expert testimony about industry practice and the circumstances surrounding 
      the insurance claims. 

                                                                     58 
       
 1    necessary  cost  of  replacing  the  home”  and,  after  a  lawsuit,  won  damages 

 2    equivalent  to  the  “market  value  diminution”  of  their  property.    Id.  at  536‐37.  

 3    Before entering judgment, however, the trial court offset the insurance recoveries 

 4    against the tort award.  The Court of Appeals affirmed.  Characterizing the harm 

 5    that  the  plaintiffs  suffered  as  “real  property  losses,”  the  Court  noted  that  such 

 6    losses  “may  be  measured”  by  the  lesser  of  “the  cost  of  restoring  the  land  to  its 

 7    former  condition”  or  “the  diminution  in  the  market  value  of  the  whole 

 8    property.”  Id. at 539.  It then rejected the argument that “cost of restoration and 

 9    diminution  in  market  value  represent  two  different  categories  of  loss,” 

10    explaining that these are “simply two sides of the same coin”: “[e]ach is a proper 

11    way  to  measure  lost  property  value,  the  lower  of  the  two  figures  affording  full 

12    compensation  to  the  owner.”    Id.  at  539‐40.    Thus,  because  both  measures  of 

13    damages  “correspond[]  to  [the]  property  loss,”  they  can  and  should  be  offset 

14    against one another.  Id. 

15           The district court concluded that the logic of Fisher applies in this case, and 

16    that  Plaintiffs’  insurance  proceeds  and  potential  tort  recovery  both  compensate 

17    for the same loss.  S.P.A. 88‐90.  We agree.  At trial, Defendants’ expert, Professor 

18    Daniel  Fischel,  explained  that,  as  in  Fisher,  the  relevant  category  of  loss  in  this 



                                                     59 
       
 1    case is the “loss relating to destruction of property.”  J.A. 1199.  Both diminution 

 2    in market value (the potential tort recovery) and the combination of replacement 

 3    costs and business interruption compensation (the insurance recovery) reimburse 

 4    Plaintiffs for this same type of injury.   

 5           The  market  value  of  income‐producing  properties  like  WTCP  and 

 6    7WTCo.’s  leasehold  interests,  according  to  Fischel,  is  “the  present  value  of  the 

 7    profits that [a buyer] expects to get from [those] asset[s].”  J.A. 1200.  When the 

 8    property is damaged or destroyed, the property owner loses all, or some, of those 

 9    expected  profits.    And  because  the  property’s  market  value  simply  reflects  the 

10    present value of expected profits, the property’s value falls accordingly.  Thus, an 

11    award measured by the diminution in the property’s market value compensates 

12    for the damage to the property by replacing the “present value of . . . [the] lost 

13    profit stream.”  J.A. 1200. 

14           The  combination  of  replacement  cost  and  business  interruption 

15    compensation  accomplish  this  same  goal  of  replacing  the  property  owner’s  lost 

16    profits.    Replacement  costs  allow  Plaintiffs  to  repair  the  Leased  Buildings, 

17    thereby restoring the revenue stream from those properties.  J.A. 1199.  Business 

18    interruption compensation then fills the “gap in time between . . . the date of the 



                                                    60 
       
 1    destruction of the property and the time that the property is rebuilt,” J.A. 1200, 

 2    by substituting for the rental income lost during the rebuilding period.  See J.A. 

 3    1205;  Scribner,  138  F.3d  at  472  (noting  that  replacement  costs  include  the 

 4    “reduction of the rental or usable value of the property during the pendency of 

 5    the  injury”  (internal  quotation  marks  omitted)).    In  other  words,  replacement 

 6    costs  “restore  [Plaintiffs’]  income  stream  as  a  result  of  the  building[s]  being 

 7    completed,”  and  business  interruption  coverage  compensates  “for  their  loss  of 

 8    revenues . . . from the date of the loss until those buildings were restored,” J.A. 

 9    1165,  combining  to  produce  a  recovery  that  has  precisely  the  same  effect  as  an 

10    award  based  on  the  diminution  in  the  leasehold’s  value.    Thus,  although 

11    “replacement  cost”  and  “business  interruption  cost”  may  be  distinct  categories 

12    when it comes to insurance coverage, they nonetheless rectify the same “category 

13    of  loss”  when  it  comes  to  tort  recovery:  namely,  loss  from  the  destruction  of 

14    property.20  See Fisher, 98 N.Y.2d at 540. 




                                                                  
      20  Perhaps  recognizing  the  shortcomings  in  their  legal  position,  Plaintiffs  reiterate  that 
      their  actual  rebuilding  expenses  exceeded  both  the  diminution  in  value  of  their 
      leasehold interests and their insurance recoveries.  This is simply an attempt to relitigate 
      an issue we decided earlier in this opinion — whether WTCP and 7WTCo. are entitled 
      to  recover  reconstruction  costs  —  and  is  not  relevant  to  whether  Plaintiffs’  insurance 
      recoveries correspond to the same category of loss as diminution in market value. 

                                                                     61 
       
 1                  To  summarize,  we  agree  with  the  district  court’s  decision  to  allocate 

 2    Plaintiffs’  insurance  recoveries  to  replacement  costs  and  business  interruption 

 3    losses, and with its conclusion that those insurance reimbursements correspond 

 4    to  the  same  category  of  loss  as  Plaintiffs’  potential  tort  recoveries.    It  was 

 5    therefore necessary, under CPLR § 4545, to reduce Plaintiffs’ tort damages by the 

 6    amount  of  their  insurance  recoveries.    Nonetheless,  because  we  set  aside  the 

 7    district  court’s  orders  calculating  WTCP  and  7WTCo.’s  maximum  recoverable 

 8    damages,  we  must  also  vacate  the  portion  of  the  August  1,  2013  order  that 

 9    reduces those damages to zero and enters judgment for Defendants.  The district 

10    court  should  return  to  the  offset  issue  after  reassessing  the  extent  to  which  the 

11    value of Plaintiffs’ leasehold interests declined due to the attacks.21 

12    C. Prejudgment Interest 

13                  Plaintiffs’  last  argument  regarding  damages  focuses  on  the  award  of 

14    prejudgment  interest.    In  actions  for  property damage,  New York  law provides 

15    that prejudgment “[i]nterest shall be recovered upon [the] sum awarded,” CPLR 


                                                                  
         WTCP’s  argument  that  it  must  be  able  to  recover  separately  for  its  $491.3  million 
      21

      upfront  payment  to  the  Port  Authority  is  unavailing.    Tort  damages  compensate 
      Plaintiffs  for  the  loss  in  value  of  their  leasehold  interests,  not  for  particular  payments 
      that they made to obtain those interests.  There is no separate category of damages for 
      that initial payment to obtain the leasehold interests. 

                                                                     62 
       
 1    § 5001, “at a rate of [9%] per annum,” id. § 5004.  These provisions “impose[] an 

 2    affirmative  mandate  on  trial  courts,”  and  leave  “no  discretion  not  to  award 

 3    prejudgment  interest  under  New  York  law.”    Gussack  Realty  Co.  v.  Xerox  Corp., 

 4    224 F.3d 85, 93 (2d Cir. 2000) (per curiam).  Pursuant to federal law, by contrast, 

 5    “Congress  has  enacted  a  statute  governing  the  award  of  postjudgment  interest,” 

 6    but “there is no comparable legislation regarding prejudgment interest.”  City of 

 7    Milwaukee v. Cement Div., Nat’l Gypsum Co., 515 U.S. 189, 194 (1995).  The issue of 

 8    prejudgment  interest  is  therefore  “governed  by  traditional  judge‐made 

 9    principles” and is typically left to the discretion of district courts.  Id.; see also SEC 

10    v. Contorinis, 743 F.3d 296, 307‐08 (2d Cir. 2014).  On appeal, WTCP and 7WTCo. 

11    contend that the district court erred by crafting an interest award under federal 

12    principles rather than applying New York’s statutory rate. 

13          We conclude that, under the ATSSSA, New York law determines the rate 

14    at which prejudgment interest accrues.  As discussed earlier, the ATSSSA creates 

15    a federal cause of action for damages and directs that “[t]he substantive law for 

16    decision in any such suit shall be derived from the law” of the state in which the 

17    injury occurred — in this case, New York.  ATSSSA § 408(b)(2).  This command 

18    to look to New York law includes the State’s law of damages, see Virgilio v. City of 



                                                  63 
       
 1    New  York,  407  F.3d  105,  116  (2d  Cir.  2005),  and  we  have  long  held  that  “[t]he 

 2    awarding  of  prejudgment  interest  is  considered”  part  of  New  York’s 

 3    “substantive law,” Schwimmer v. Allstate Ins. Co., 176 F.3d 648, 650 (2d Cir. 1999).  

 4    Accordingly, it is the New York statutes, and not federal judge‐made principles, 

 5    that determine prejudgment interest awards under the ATSSSA. 

 6           Defendants  respond  that  state  substantive  law  does  not  apply  under  the 

 7    ATSSSA  when  “such  law  is  inconsistent  with  or  preempted  by  Federal  law.”  

 8    ATSSSA  §  408(b)(2).    But  New  York’s  prejudgment  interest  statutes  create  no 

 9    such  inconsistency.    Federal  prejudgment  interest  law  is  a  matter  of  judicial 

10    discretion and, like other federal common law doctrines, must give way when a 

11    Congressional statute dictates a particular measure of damages.  See Gen. Motors 

12    Corp.  v.  Devex  Corp.,  461  U.S.  648,  651‐53  (1983)  (concluding  that  reference  to 

13    “interest”  in  statute  overrode  longstanding  common  law  doctrine  of 

14    prejudgment interest).  Defendants, too, rely on this principle — otherwise they 

15    could not argue that CPLR § 4545 replaces the federal common law rule against 

16    reducing damages by the amount of collateral recoveries.  See Appellants’ Br. at 

17    87;  see  also  Blake  v.  Del.  &  Hudson  Ry.  Co.,  484  F.2d  204,  205‐06  (2d  Cir.  1973).  

18    Moreover,  when  Congress  has  adopted  state  substantive  law  in  other  federal 



                                                     64 
       
 1    statutes  and  did  not  wish  to  make  state  prejudgment  interest  available,  it  has 

 2    explicitly said so.  See United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1639 (2015) 

 3    (noting  that,  under  the  Federal  Tort  Claims  Act,  Congress  explicitly  prevented 

 4    recovery of prejudgment interest).  The ATSSSA contains no such limitation.   

 5           Nor  does  state  prejudgment  interest  conflict  with  the  purpose  of  the 

 6    ATSSSA.    As  we  explained  in  In  re  September  11  Property  Damage  Litigation,  650 

 7    F.3d  145  (2d  Cir.  2011),  Congress  enacted  the  ATSSSA  in  part  to  “preserve  the 

 8    continued  viability  of  the  United  States  air  transportation  system  from 

 9    potentially  ruinous  tort  liability.”    Id.  at  152.    It  accomplished  this  goal  by 

10    capping  the  extent  of  the  airlines’  liability,  not  by  limiting  plaintiffs’  tort 

11    recoveries.    Cf.  id.  at  152‐53  (concluding  that  the  ATSSSA  did  not  create  a 

12    “limited fund” for recovery or restrict the manner in which plaintiffs could settle 

13    claims).    We  therefore  agree  with  WTCP  and  7WTCo.  that  New  York’s 

14    prejudgment interest statutes, and not federal common law, governs the rate of 

15    their prejudgment interest award. 

16           This decision does not, however, end our analysis of prejudgment interest.  

17    As  Defendants  observe,  awarding  interest  also  requires  determining  the  base 

18    amount  from  which  that  interest  is  calculated.   On  that  issue,  we  conclude  that 



                                                   65 
       
 1    the  district  court  should  calculate  interest  on  the  final  tort  award,  and  not  the 

 2    diminution  in  the  value  of  Plaintiffs’  leasehold  interests;  in  other  words,  the 

 3    district  court  should  perform  the  insurance  setoff  before  calculating  the 

 4    prejudgment  interest.    CPLR  §  5001 requires  that interest  be  “recovered  upon a 

 5    sum awarded.”  See Mfr.’s & Traders Trust Co. v. Reliance Ins. Co., 8 N.Y.3d 583, 588‐

 6    89 (2007).  As the Court of Appeals has explained, this recovery “is intended to 

 7    indemnify successful plaintiffs for the nonpayment of what is due to them, and is 

 8    not  meant  to  punish  defendants  for  delaying  the  final  resolution  of  the 

 9    litigation.”    Love  v.  State,  78  N.Y.2d  540,  544  (1991)  (emphasis  added)  (internal 

10    citation and quotation marks omitted).  CPLR § 4545 plays an important role in 

11    determining  what  amount  a  plaintiff  is  due  by  requiring  courts  to  “reduce  the 

12    amount  of  the  award”  to  reflect  collateral  setoffs.    Plaintiffs  do  not  receive,  nor 

13    were  they  ever  entitled,  to  the  amount  before  the  setoff.    See  CPLR  §  4545 

14    (requiring setoff even when the collateral reimbursement has not yet been made).  

15    It therefore makes little sense to have Defendants indemnify Plaintiffs — by way 

16    of prejudgment interest payments — for an amount that Defendants never owed.   

17           Accordingly,  the  district  court  erred  at  the  September  27,  2012  hearing  in 

18    setting the prejudgment interest rate and in its August 1, 2013 order calculating 



                                                     66 
       
 1    interest  based  on  the  diminution  in  value  of  Plaintiffs’  leasehold  interests.    On 

 2    remand,  we  direct  the  district  court  to  calculate  prejudgment  interest  on  the 

 3    amount of the final award using the New York statutory rate.  In other words, the 

 4    district court should reassess the lost value of Plaintiffs’ leasehold estates, reduce 

 5    that amount by the collateral setoff, and only then calculate prejudgment interest 

 6    based  on  the  resulting  award  (if  any)  at  the  New  York  rate,  running  from  the 

 7    date of the attacks. 

 8    D. United’s Duty as to Flight 11 

 9           Finally,  the  district  court  dismissed  7WTCo.’s  claims  against  United 

10    Continental Holdings, Inc. and United Airlines, Inc. (collectively, “United”), after 

11    concluding  that  United  had  no  “connection  to  Flight  11  or  its  hijackers,”  S.P.A. 

12    56, and therefore “did not owe 7WTCo a duty of care,” S.P.A. 58.  We agree with 

13    the district court’s well‐reasoned decision on this score, and therefore affirm its 

14    dismissal of 7WTCo.’s claims against United. 

15           On  the  morning  of  September  11,  2001,  two  terrorists  entered  Portland 

16    International  Jetport  (“PWM”)  in  Portland,  Maine,  with  plans  to  take  US 

17    Airways/Colgan Flight 5930 to Boston.  They received tickets at the US Airways 

18    counter and then passed through PWM’s security checkpoint before boarding the 



                                                   67 
       
 1    plane.  Because PWM had only one such checkpoint, the airlines flying out of the 

 2    terminal  —  including  United  —  had  signed  a  “Shared  Responsibility 

 3    Agreement,”  under  which  Delta  Air  Lines  assumed  “responsibility  for  the 

 4    overall operation of the passenger security screening checkpoint,” including the 

 5    training of employees and conducting of employee background checks.  J.A. 357.  

 6    This agreement was United’s only connection to US Airways/Colgan Flight 5930. 

 7           After  arriving  at  Boston’s  Logan  Airport,  the  hijackers  obtained  boarding 

 8    passes for American Airlines Flight 11 at the American Airlines desk in Terminal 

 9    A.    They  then  entered  a  second  security  screening  checkpoint  —  this  one 

10    operated by Globe Aviation Services under a contract with American Airlines — 

11    before boarding Flight 11.  Three other hijackers arrived at Logan Airport by car 

12    and  followed  the  same  route  to  the  plane.    United’s  gates  and  security 

13    checkpoints were located in a different terminal than those of American Airlines, 

14    and  United  had  no  responsibility  for  ticketing  or  security  along  the  terrorists’ 

15    route to Flight 11.  Once on board the flight, the terrorists hijacked the plane and 

16    crashed  it  into  1  World  Trade  Center.    “As  1  World  Trade  Center  collapsed,  it 

17    spewed debris, some of which pierced the façade of 7 World Trade Center . . . , 

18    causing fires and, eventually,” the building’s collapse.  S.P.A. 48. 



                                                  68 
       
 1           On  these  facts,  the  district  court  correctly  concluded  that  United  had  no 

 2    connection  to  Flight  11  or  its  hijackers  and  therefore  owed  no  duty  to  7WTCo.  

 3    Under New York law, the scope of a tortfeasor’s duty “is, in the first instance, a 

 4    legal issue for the court to resolve.”  Waters v. N.Y.C. Hous. Auth., 69 N.Y.2d 225, 

 5    229  (1987).    This  analysis  is  fundamentally  about  “apportioning  risks  and 

 6    allocating  the  burden  of  loss,”  id.,  and  it  is  the  “responsibility  of  courts  .  .  .  to 

 7    limit  the  legal  consequences  of  wrongs  to  a  controllable  degree  and  to  protect 

 8    against crushing exposure to liability,” Strauss v. Belle Realty Co., 65 N.Y.2d 399, 

 9    402  (1985)  (internal  quotation  marks  and  citations  omitted).    To  that  end,  New 

10    York courts “have been cautious . . . in extending liability to defendants for their 

11    failure to control the conduct of others” by limiting such liability to situations in 

12    which  “the  defendant’s  relationship  with  either  the  tortfeasor  or  the  plaintiff 

13    places  the  defendant  in  the  best  position  to  protect  against  the  risk  of  harm.”  

14    Hamilton  v.  Beretta  U.S.A.  Corp.,  96  N.Y.2d  222,  232‐33  (2001).    This  cautious 

15    approach is necessary to guard against “the specter of limitless liability” and to 

16    constrain the class of possible plaintiffs.  Id. at 233. 

17           We applied these principles in the context of airline security in Stanford v. 

18    Kuwait  Airways  Corp.,  89  F.3d  117  (2d  Cir.  1996).    In  that  case,  four  terrorists 



                                                       69 
       
 1    purchased  “interline  tickets”  that  allowed  them  to  board  Middle  East  Airlines 

 2    (“MEA”)  Flight  426  in  Beirut  and  then  transfer,  without  a  new  ticket  or  second 

 3    baggage check, to a Kuwait Airways flight in Dubai.  Id. at 120.  MEA employees 

 4    sold the tickets, checked the terrorists’ visas and passports, took their bags, and 

 5    were  generally  “the  first  line  of  defense”  in  Beirut  Airport’s  notoriously  lax 

 6    security  system.    Id.    The  terrorists  then  boarded  Flight  426,  and  transferred 

 7    directly to their Kuwait Airways flight in Dubai, which they hijacked.  Id. at 121.  

 8    After the hijacking, they tortured three American passengers, who later brought 

 9    suit  against,  inter  alia,  MEA.    In  what  we  deemed  a  “close  call,”  this  Court 

10    concluded that MEA owed a duty of care to the plaintiffs.  Id. at 127.  To reach 

11    that result, the panel relied on the fact that, because the terrorists checked in at 

12    MEA’s  ticketing  desk  and  the  airline  knew  about  the  poor  security  at  Beirut 

13    airport, it was well situated to implement additional screening measures.  Id. at 

14    124.    Moreover,  MEA’s  duty  extended  to  the  Kuwait  Airways  flight  because 

15    MEA  knew  that,  under  the  interline  ticketing  program,  passengers  would  not 

16    need to pass through a second round of screening before boarding the next flight.  

17    Id. 




                                                  70 
       
 1           Here, by contrast, United was never in a position to serve as “the first line 

 2    of defense” for Flight 11.  In Portland, US Airways controlled ticketing for Flight 

 3    5930  and  Delta  Airlines  had  responsibility  for  the  airport  security  checkpoint.  

 4    United  was  a  party  to  the  Shared  Responsibility  Agreement  regarding  the 

 5    checkpoint,  but  that  title  is  a  misnomer:  the  Agreement  transferred  operational 

 6    control  over  the  checkpoint  from  United  (and  other  airlines)  to  Delta  alone.  

 7    Moreover, unlike in Stanford, there was no interline ticketing program to connect 

 8    security in Portland to security in Boston.  Instead, the September 11th hijackers 

 9    had to go through an entirely separate set of controls at Logan before boarding 

10    Flight 11.  United had no connection to those controls and, indeed, was not even 

11    located  in  the  same  terminal.    Thus,  unlike  in  Stanford,  “both  logic  and  public 

12    policy  weigh  heavily”  against  a  duty  to  7WTCo.  under  these  circumstances.  

13    Waters,  69  N.Y.2d  at  230.    United  had  “no  control  over  either  the  acts  of  the 

14    primary wrongdoer or the conditions” of the ticketing and security checkpoints 

15    the  terrorists  used.    Id.    Nor  would  the  goal  of  increasing  safety  “materially  be 

16    advanced” by expanding liability to defendants in United’s situation: each airline 

17    already  has  ample  incentive,  both  because  of  tort  liability  and  federal 

18    regulations,  to  police  the  ticketing  desks  and  security  checkpoints  that  they 



                                                    71 
       
 1    actually  operate.  Id.  Accordingly,  we  affirm  the  district  court’s  decision  to 

 2    dismiss 7WTCo.’s claims against United. 

 3                                       CONCLUSION 

 4          To summarize: 
 5     
 6          (1)  Under  the  “lesser  of  two”  principle  (and  assuming  that 
 7          Defendants’  liability  can  be  established),  Plaintiffs  are  entitled  to 
 8          recover  an  amount  equal  to  the  diminution  in  value  of  their 
 9          leasehold  interests,  but  not  the  cost  of  rebuilding  the  Leased 
10          Buildings. 
11           
12          (2)  The  district  court  properly  concluded  that  Plaintiffs  may  not 
13          recover  for  retenanting  the  Leased  Buildings,  hiring  attorneys 
14          during litigation with their insurers, paying mortgage carrying costs, 
15          and  losing  tenant  improvements.    It  was  also  correct  to  reduce  the 
16          amount  of  Plaintiffs’  insurance  recoveries  by  the  cost  of  preparing 
17          insurance  claims,  rather  than  treating  those  expenses  as  a  separate 
18          category of damages. 
19           
20          (3)  The  district  court  applied  an  incorrect  valuation  methodology 
21          when determining that the value of WTCP and 7WTCo.’s leasehold 
22          interests  fell  by,  at  most,  $2.805  billion  and  $737  million, 
23          respectively.    We  therefore  remand  for  reconsideration  of  this 
24          valuation. 
25           
26          (4)  Because  the  ATSSSA  creates  a  federal  cause  of  action  and 
27          incorporates only state substantive law, the district court did not err 
28          by  conducting  a  collateral  offset  hearing  pursuant  to  CPLR  §  4545 
29          before a trial on liability or damages.  Moreover, the district court’s 
30          finding that Plaintiffs’ insurance recoveries reimbursed them for the 
31          costs  of  reconstructing  the  Leased  Buildings  and  for  business 
32          interruption  was  not  clearly  erroneous,  and  we  agree  with  its 



                                                 72 
       
 1           decision that those reimbursements correspond to the same category 
 2           of loss as the diminution in value of their leasehold interests. 
 3            
 4           (5)  Prejudgment  interest  should  be  calculated  using  New  York’s 
 5           statutory  rate  and  based  on  the  amount  of  the  award  after  the 
 6           collateral  offset,  rather  than  the  diminution  in  value  of  Plaintiffs’ 
 7           leasehold interests. 
 8            
 9           (6)  The  district  court  correctly  dismissed  7WTCo.’s  claims  against 
10           United after concluding that United owed no duty of care regarding 
11           Flight 11. 
12     
13    On remand, the district court may, consistent with the guidance in this opinion, 

14    determine  the  diminution  in  value  of  Plaintiffs’  leasehold  interests  on  the 

15    evidence already submitted, after allowing additional fact‐gathering, or through 

16    a  trial  on  damages.    It  should  then  offset  Plaintiffs’  insurance  proceeds  against 

17    those  hypothetical  tort  recoveries,  and  calculate  prejudgment  interest,  if 

18    necessary, based on the remainder.   

19           Accordingly,  we  AFFIRM  the  judgment  of  the  district  court  dismissing 

20    7WTCo.’s  claims  against  United.    As  described  above,  we  also  AFFIRM  the 

21    district  court’s  judgment  insofar  as  it  properly  applied  the  “lesser  of  two” 

22    principle  to  limit  Plaintiffs’  damages,  properly  denied  Plaintiffs’  claims  for 

23    consequential  damages,  and  properly  applied  CPLR  §  4545.    Finally,  we 

24    VACATE the judgment in part and REMAND with instructions to assess the lost 



                                                   73 
       
1    market value of Plaintiffs’ leasehold interests and, if necessary, to recalculate the 

2    award of prejudgment interest in a manner consistent with this opinion. 




                                              74 
      
                                         IN RE SEPT. 11 LITIG. 
             
 1    STRAUB, Circuit Judge, concurring in part and dissenting in part: 

 2          I concur with the majority in some respects; specifically, in its: (i) denial of 

 3    the plaintiffs‐appellants’ (“Plaintiffs”) claims for consequential damages; 

 4    (ii) affirmance of the District Court’s findings of correspondence under N.Y. 

 5    C.P.L.R. 4545; (iii) determination of the proper prejudgment interest to be 

 6    applied; and (iv) affirmance of the dismissal of certain claims against United 

 7    Airlines regarding Flight 11.   

 8          But for the reasons that follow, I respectfully dissent from the majority’s 

 9    decision limiting Plaintiffs’ potential tort recovery as a matter of law.  That 

10    determination raises complex, important, and novel questions of New York law 

11    that are best addressed by certification for decision by the New York Court of 

12    Appeals. 

13          In this case, stated basically, Plaintiffs leased public property—buildings in 

14    the World Trade Center—in return for rental payments and various other 

15    obligations, including, they contend, an assurance to the property’s government 

16    owner to repair any damage to the property during the leases’ term.  After the 

                                                  ‐1‐ 

             
                                                       IN RE SEPT. 11 LITIG. 
            
 1    property was tragically destroyed, Plaintiffs suffered catastrophic economic 

 2    losses: they assert that not only must they continue to make rental payments on 

 3    their leases, but they must also pay for the World Trade Center’s rebuilding.  

 4    Plaintiffs sued the defendants‐appellants (“Defendants”) for compensation for 

 5    these losses, alleging that Defendants’ negligence led to the World Trade 

 6    Center’s destruction. 

 7               The majority permits Plaintiffs some recovery—mostly for the reduction in 

 8    rental value of their leases—but it categorically prohibits Plaintiffs from 

 9    obtaining compensation from Defendants for the substantial costs of rebuilding 

10    the World Trade Center.1  In so doing, the majority decides two novel questions 

11    of New York law that, in my view, should instead be addressed in the first 

12    instance by the New York Court of Appeals.   

13               Each of the two questions, if decided in Plaintiffs’ favor, could allow some 

14    recovery for rebuilding costs.  The first novel question of New York law is 
                                                    

      1 Contrary to the majority’s suggestion, see Maj. Op. at 31, Plaintiffs seek compensation only for 

      the amounts necessary to rebuild the World Trade Center as it was before September 11, 2001, 
      see Brief for Plaintiffs at 14, 52 n.36; Reply Brief for Plaintiffs at 13. 



                                                                ‐2‐ 
                                      IN RE SEPT. 11 LITIG. 
            
 1    whether Plaintiffs can recover for the diminution in value of their leases caused 

 2    by the leases’ obligation to rebuild.  The majority excludes consideration of this 

 3    loss as a matter of law, but New York’s highest court might reasonably instead 

 4    consider it a jury question of proximate cause.  The second novel question of 

 5    New York law is whether Plaintiffs can alternatively recover for their rebuilding 

 6    costs based on the World Trade Center’s public value.  Again, the majority rejects 

 7    this basis for recovery as a matter of law, but where Plaintiffs were obligated to 

 8    repair damage to state property and have claimed that doing so is merited by the 

 9    property’s public value, New York’s highest court could justifiably find that 

10    equity warrants compensation from the tortfeasor that caused the property’s 

11    damage.  

12          New York’s courts have not addressed these questions (or anything close 

13    to them), and I do not believe that we can confidently predict how the New York 

14    Court of Appeals would resolve them.  At the least, and as I explain below, I 

15    have considerable doubt that New York’s highest court would follow the 

16    majority’s reasoning.   




                                               ‐3‐ 
                                       IN RE SEPT. 11 LITIG. 
             
 1    I.    Issue One: The Obligation to Rebuild 

 2          As the majority explains, damage to property can be remedied either by 

 3    paying for the property’s lost value or by paying for the property’s restoration.  

 4    Maj. Op. at 26.  Because either can place the victim in the same position as before 

 5    the wrong occurred, see id., New York’s courts generally award the lesser of the 

 6    two.  This “lesser of two” principle affords full compensation while encouraging 

 7    mitigation of loss.  See Hartshorn v. Chaddock, 135 N.Y. 116, 122 (1892); see also 

 8    Fisher v. Qualico Contracting Corp., 98 N.Y.2d 534, 539 (2002) (stating that the 

 9    principle provides a plaintiff with “no more than is reasonably necessary to 

10    remedy fully the injury while avoiding uneconomical efforts” (internal quotation 

11    marks omitted)).  

12          Applying the “lesser of two” rule to this case, the majority reasons that 

13    Plaintiffs are entitled to the lesser of the diminution in value of their leases 

14    caused by the property’s damage and the amount necessary to repair the 

15    property.  Maj. Op. at 29.  The leases’ purported obligation to rebuild, however, 

16    complicates this analysis.  It causes the diminution in value of Plaintiffs’ leases 




                                                ‐4‐ 
                                       IN RE SEPT. 11 LITIG. 
              
 1    (the first measure of compensation) to be significantly impacted by the cost of 

 2    restoration (the second measure). 

 3          A proper calculation of a lease’s value must take into account all of its 

 4    provisions.  E.g., Irv‐Ceil Realty Corp. v. State, 43 A.D.2d 775, 775–76 (3d Dep’t 

 5    1973).  As the majority itself states, a lease’s value is “the amount that a buyer 

 6    would be willing to pay for the right to assume the lessee’s rights and obligations.”  

 7    Maj. Op. at 28 (emphasis added).  The obligation to rebuild would have 

 8    obviously discouraged any potential purchaser of Plaintiffs’ leases after 

 9    September 11, 2001.  Yet the majority instructs the District Court to ignore it 

10    when calculating the leases’ diminution in value—in the majority’s own words, 

11    to award compensatory damages based on a “hypothetical” rather than reality.  

12    See id. at 47–48, 51 n.15.  The majority does not challenge Plaintiffs’ assertion that 

13    they were actually damaged by the obligation to rebuild.  Instead, the majority 

14    reasons that Plaintiffs “should not receive a higher measure of damages” simply 

15    because they contractually agreed in advance to repair the property in the event 

16    of damage.  Id. at 32. 




                                                ‐5‐ 
                                       IN RE SEPT. 11 LITIG. 
             
 1          New York’s highest court might easily disagree with the majority’s 

 2    conclusion.  The majority’s reasoning runs contrary to the basic principle—

 3    expressed in the “lesser of two” rule—that tort damages aim to restore the 

 4    injured plaintiff to the position that would have been occupied had the harm not 

 5    occurred.  See McDougald v. Garber, 73 N.Y.2d 246, 253–54 (1989).  Although the 

 6    “lesser of two” rule is one of mitigation, see Hartshorn, 135 N.Y. at 122, and thus 

 7    the majority emphasizes that a plaintiff’s post‐tort choice to repair property, on 

 8    its own, does not justify awarding replacement costs in excess of market value, 

 9    see Maj. Op. at 31, that is not this case.  Plaintiffs could not have mitigated the 

10    reduction in value of their leases caused by the contractual obligation to rebuild.  

11    New York has a long history of permitting tort damages based on contractual 

12    losses.  E.g., Steitz v. Gifford, 280 N.Y. 15, 18–22 (1939) (holding defendant 

13    responsible for reduced revenue on crop sold by plaintiff farmer after 

14    defendant’s negligent driving incapacitated plaintiff, causing a delay in crop’s 

15    sale).  And in at least one case, a New York court has allowed a tort victim to 

16    seek damages greater than the value of destroyed property based on the terms of 

17    a lease agreement.  See Plouffe v. Rogers, 144 A.D.2d 218, 219–20 (3d Dep’t 1988) 

                                                ‐6‐ 
                                       IN RE SEPT. 11 LITIG. 
            
 1    (permitting damage claim for early termination charges on an automobile’s lease 

 2    after negligently caused crash).  Hence, there is considerable reason to think that 

 3    the New York Court of Appeals would, rather than preclude consideration of 

 4    Plaintiffs’ obligation to rebuild as a matter of law, instead permit a jury to 

 5    consider whether the obligation fits within the scope of proximate cause. 

 6    II.   Issue Two: The World Trade Center’s Public Value 

 7          Even if Plaintiffs’ purported obligation to rebuild were ignored in 

 8    calculating the diminution in value of their leases—as the majority holds—

 9    Plaintiffs might alternatively merit compensation for rebuilding based on the 

10    World Trade Center’s public value.  Plaintiffs, supported by a trio of experts and 

11    an amicus brief on behalf of the State of New York, assert that the World Trade 

12    Center is worth more to the public (and thus to its government owner) than both 

13    what it cost to build and what it would be worth to a potential private 

14    purchaser—in other words, that the World Trade Center’s public value is greater 

15    than both its replacement cost and its market value.  Accepting this 

16    uncontroverted claim as true—as we must in assessing Defendants’ motion for 

17    summary judgment—Plaintiffs’ rebuilding obligation serves the public interest 

                                                ‐7‐ 
                                      IN RE SEPT. 11 LITIG. 
             
 1    and is economically beneficial.  The majority nonetheless determines that the 

 2    New York Court of Appeals would preclude consideration of the World Trade 

 3    Center’s public value in determining Plaintiffs’ compensation.  I cannot reach the 

 4    same conclusion with any degree of confidence. 

 5          The World Trade Center was built for the public benefit, see N.Y. 

 6    Unconsol. Law §§ 6601(9), 6610; Courtesy Sandwich Shop, Inc. v. Port of N.Y. Auth., 

 7    12 N.Y.2d 379, 388–89, appeal dismissed, 375 U.S. 78 (1963), and the Port Authority 

 8    retains ownership of the World Trade Center pursuant to the site’s authorizing 

 9    legislation, see N.Y. Unconsol. Law § 6603.  The decision to lease portions of the 

10    World Trade Center to Plaintiffs was intended to “maximiz[e] the value of the 

11    World Trade Center to the Port Authority and to the people of the region,” Joint 

12    App’x at 377 (Mins. of the Port Auth. Bd. of Comm’rs, Apr. 26, 2001), and New 

13    York courts have recognized the public purpose of projects involving leases of 

14    public property to private parties, e.g., Murphy v. Erie County, 28 N.Y.2d 80, 87 

15    (1971). 

16          Although the New York Court of Appeals has not addressed the valuation 

17    of tortiously damaged public property, it would be consistent with New York’s 

                                               ‐8‐ 
                                      IN RE SEPT. 11 LITIG. 
              
 1    basic principles of tort law to consider the World Trade Center’s public value in 

 2    determining the damages a tortfeasor owes for its destruction.  As noted above, 

 3    the purpose of tort recovery under New York law is “to have the wrongdoer 

 4    make the victim whole.”  Ross v. Louise Wise Servs., Inc., 8 N.Y.3d 478, 489 (2007).  

 5    Even though an owner of damaged property can typically be made whole by 

 6    compensation for the property’s diminution in market value, market value may 

 7    provide inadequate compensation for damage to property built and owned by 

 8    the government; such property might have a utility to the public—particularly a 

 9    site‐specific utility—that exceeds the property’s commercial worth.   

10          Hence, whereas the “lesser of two” rule compares a property’s market 

11    value to its replacement cost for determining full compensation to an owner of 

12    private property, full compensation to a government owner of public property 

13    might require consideration of the property’s public value—essentially, the 

14    “lesser of two” of public value and replacement cost.  For example, a tree in a 

15    public park might cost $5,000 to plant, have a value to the public in its location of 

16    $10,000, and yet increase the park’s market value by only $300.  If the tree were 

17    negligently cut down, replanting would not constitute waste, and the 

                                               ‐9‐ 
                                                       IN RE SEPT. 11 LITIG. 
            
 1    government would be made whole by compensation of $5,000, not $300.2  This is 

 2    the calculus that Plaintiffs’ experts assert applies to the World Trade Center: that 

 3    its market value is less than its replacement cost, which, in turn, is less than its 

 4    value to the public. 

 5               These considerations could lead the New York Court of Appeals to 

 6    conclude that the tortious destruction of property built and owned by the 

 7    government merits a compensatory award of replacement costs where the 

 8    property’s value to the public exceeds its costs of restoration, regardless of its 

 9    market value.  Indeed, in different contexts, New York courts permit 

10    compensation based on replacement cost—in excess of lost market value—where 

11    market value provides an inadequate measure of loss.  E.g., Lake v. Dye, 232 N.Y. 

12    209, 214 (1921) (household goods); cf. Matter of Rochester Urban Renewal Agency 

                                                    

      2 A variation of this hypothetical is included in Professor Dobbs’s treatise on remedies.  See 1 

      Dan B. Dobbs, Law of Remedies § 1.9, at 46–47 (2d ed. 1993).  In Professor Dobbs’s version, the 
      tree is on privately‐owned land.  Although paying for the tree’s replacement “is not inefficient” 
      and “may add to efficiency in providing appropriate deterrence,” Professor Dobbs cautions 
      against measuring the defendant’s liability by the public’s loss where the property is privately 
      owned.  Id. at 46.  “The answer is different,” writes Professor Dobbs, “when it comes to public 
      resources” in which the public has a right that may be pursued by the government.  Id. at 47.  



                                                               ‐10‐ 
                                      IN RE SEPT. 11 LITIG. 
             
 1    (Patchen Post), 45 N.Y.2d 1, 8–9 (1978) (compensation for government taking of 

 2    “specialty” property, which might be worth to its owner “everything it cost to 

 3    construct and more” yet lacks a buyer “willing to purchase it even at its 

 4    reproduction value”).   

 5          Under the majority’s reasoning, however, Defendants are responsible for 

 6    much less: simply the reduction in value of Plaintiffs’ leases without 

 7    consideration of the substantial costs of rebuilding.  Defendants might 

 8    conceivably be liable to the World Trade Center’s government owner for 

 9    rebuilding costs, except that the Port Authority can receive assistance with 

10    rebuilding from Plaintiffs pursuant to their rebuilding obligation, which “served 

11    to protect the extensive public investment in the [World Trade Center].”  Brief for 

12    Amicus Curiae State of New York (“N.Y. Amicus Br.”) at 21.  The Port Authority 

13    is “not presently seeking damages” from Defendants “so long as” Plaintiffs 

14    “continue[] to comply” with their contractual obligations.  Joint App’x at 589 

15    (Decl. of Keith E. Harris, Chief of the Commercial Litig. Div. of the Port 

16    Authority, Aug. 11, 2008).  The result is a windfall for Defendants, as they must 




                                              ‐11‐ 
                                       IN RE SEPT. 11 LITIG. 
             
 1    pay for much less than the full scope of damage caused by their alleged tort, 

 2    while Plaintiffs may be compelled to fund the World Trade Center’s rebuilding. 

 3          I am not convinced that the New York Court of Appeals would accept this 

 4    result.  It has, for many years, applied equitable principles to permit recovery 

 5    against a wrongdoer by a party that was “compelled to pay the damages which 

 6    the wrongdoer should have paid.”  Dunn v. Uvalde Asphalt Paving Co., 175 N.Y. 

 7    214, 217 (1903).  The equitable doctrine of subrogation, for instance, in the context 

 8    of insurance, “entitles an insurer to ‘stand in the shoes’ of its insured to seek 

 9    indemnification from third parties whose wrongdoing has caused a loss for 

10    which the insurer is bound to reimburse.”  N. Star Reinsurance Corp. v. Cont’l Ins. 

11    Co., 82 N.Y.2d 281, 294 (1993).  The New York Court of Appeals has explained, in 

12    reasoning that could easily apply here, that subrogation “allocates responsibility 

13    for the loss to the person who in equity and good conscience ought to pay it, in 

14    the interest of avoiding absolution of a wrongdoer from liability simply because 

15    the insured had the foresight to procure insurance coverage.”  Id.; see also 

16    Teichman by Teichman v. Cmty. Hosp. of W. Suffolk, 87 N.Y.2d 514, 521 (1996) 

17    (stating that the “right of subrogation” was “formulated to prevent unjust 

                                               ‐12‐ 
                                       IN RE SEPT. 11 LITIG. 
             
 1    enrichment” and “is based upon principles of equity and natural justice” 

 2    (internal quotation marks omitted)); Pittsburgh‐Westmoreland Coal Co. v. Kerr, 220 

 3    N.Y. 137, 140 (1917) (“The doctrine of subrogation is a device to promote 

 4    justice.”).  The New York Court of Appeals has repeatedly emphasized that the 

 5    equitable principles of subrogation should be applied broadly where warranted.  

 6    E.g., 3105 Grand Corp. v. City of New York, 288 N.Y. 178, 182 (1942) (subrogation 

 7    “is a highly favored remedy” and “courts are inclined to extend rather than 

 8    restrict its application”); Ocean Accident & Guarantee Corp. v. Hooker 

 9    Electrochemical Co., 240 N.Y. 37, 47 (1925) (asserting that the “principle of 

10    subrogation ought to be liberally applied for the protection of those who are its 

11    natural beneficiaries”). 

12          The majority asserts that Plaintiffs cannot recover for the public’s loss 

13    because they did not serve as the public’s “trustee,” Maj. Op. at 37, but the 

14    majority does not address the possibility that Plaintiffs may nonetheless warrant 

15    compensation based on a rebuilding obligation that “served to protect” the 

16    public’s investment.  N.Y. Amicus Br. at 21.  Instead, the majority cites United 

17    States v. 564.54 Acres of Land, 441 U.S. 506 (1979), to note that the Supreme Court 

                                               ‐13‐ 
                                        IN RE SEPT. 11 LITIG. 
              
 1    has, in determining “just compensation” for purposes of the Takings Clause, 

 2    refused to compensate private plaintiffs for the community value of their 

 3    properties.  See Maj. Op. at 37.  Yet 564.54 Acres of Land is hardly instructive in 

 4    predicting how New York’s highest court would resolve the issues presented 

 5    here.  It addressed the power of eminent domain (and thus discussed the 

 6    constitutional limits of “just compensation,” not what a tortfeasor ought to pay), 

 7    it has not once been cited by a published decision of New York’s courts, and, 

 8    unlike here, it involved a private entity that was “under no legal or factual 

 9    obligation to replace” the taken property or compensate the public for its 

10    reconstruction, 441 U.S. at 515.  Contrary to the majority’s point, moreover, the 

11    New York Court of Appeals has explicitly considered public value in 

12    determining just compensation for a government taking of private property.  See 

13    Matter of Port Auth. Trans‐Hudson Corp. (Hudson Rapid Tubes Corp.), 20 N.Y.2d 457, 

14    465, 468–70 (1967) (holding that private owner of rail lines and tunnels taken by 

15    Port Authority was entitled to more than property’s market value, which was 

16    scrap, because property formed “an essential part of an essential public facility”), 

17    cert. denied, 390 U.S. 1002 (1968). 

                                                ‐14‐ 
                                       IN RE SEPT. 11 LITIG. 
              
 1                                            *   *   * 

 2           New York’s courts have not addressed the issues discussed above, and I 

 3    do not believe that we can confidently predict how the New York Court of 

 4    Appeals would resolve them.  The issues are complex, their resolution requires 

 5    significant public policy choices, and their import to New York State is evident—

 6    significant enough, in fact, to warrant the submission of an unsolicited amicus 

 7    brief on its behalf in this case.  Leases frequently include an obligation to rebuild, 

 8    and New York’s amicus brief explains that “[m]any public projects are 

 9    implemented through long‐term leases to private parties.”  N.Y. Amicus Br. at 3.  

10    The State emphasizes its “strong interest in avoiding misclassification of public 

11    property as merely private in nature, and in preventing the mistaken 

12    construction of New York law to provide an incentive for private parties to 

13    abandon their contractual rebuilding and restoration obligations to public 

14    entities.”  Id. at 35.   

15           Certification can delay resolution of a specific case, but as the Supreme 

16    Court has noted, “[i]t does, of course, in the long run save time, energy, and 

17    resources and helps build a cooperative judicial federalism.”  Lehman Bros. v. 

                                               ‐15‐ 
                                        IN RE SEPT. 11 LITIG. 
             
 1    Schein, 416 U.S. 386, 391 (1974).  Deciding an undetermined question of state law 

 2    rather than certifying the question to the state’s highest court impedes the 

 3    development of state law and exposes litigants to the risk that our conjectures on 

 4    state law are wrong.  E.g., Solomon R. Guggenheim Found. v. Lubell, 77 N.Y.2d 311, 

 5    318 (1991) (rejecting our holding on an open question of New York law after we 

 6    declined to certify).  The New York Court of Appeals has underscored “the great 

 7    value in New York’s certification procedure” and affirmed that certification 

 8    “facilitat[es] the orderly development and fair application of the law and 

 9    prevent[s] the need for speculation.”  Tunick v. Safir, 94 N.Y.2d 709, 711–12 (2000).  

10    The New York Court of Appeals might decline to answer our certified questions, 

11    although it does so rarely.  See id. at 712.  But by declining to certify at all, we 

12    deny it the opportunity to resolve, in the first instance, novel questions of state 

13    law rife with public policy implications. 

14          The State of New York’s amicus brief in this case explicitly requests, in the 

15    alternative, that we certify this case to the New York Court of Appeals.  N.Y. 

16    Amicus Br. at 36 n.11.  I would grant that request, as I find that the issues of New 

17    York law raised here are best addressed by certification.  See N.Y. Comp. Codes 

                                                ‐16‐ 
                                       IN RE SEPT. 11 LITIG. 
            
1    R. & Regs. tit. 22, § 500.27(a); 2d Cir. Local R. 27.2; see also In re Santiago‐

2    Monteverde, 747 F.3d 153, 158 (2d Cir. 2014) (stating general requirements for 

3    certification).   




                                                ‐17‐